Exhibit 10.01

PLAN AND AGREEMENT OF TRIANGULAR MERGER
BETWEEN
HUMAN BIOSYSTEMS,
HUMAN BIOSYSTEMS ACQUISITION COMPANY
AND
SAN WEST, INC.

HUMAN BIOSYSTEMS, a California corporation (“Human BioSystems”), HUMAN
BIOSYSTEMS ACQUISITION COMPANY, a Nevada corporation (the “Subsidiary”), and SAN
WEST, INC., a Nevada corporation (“San West”), hereby agree as follows:

WHEREAS, the Subsidiary is a wholly-owned subsidiary of Human BioSystems; and

WHEREAS, San West desires to merge (the “Merger”), subject to the approval of
its stocholders (the “San West Stockholders”) with and into the Subsidiary; and

WHEREAS, as a result of the Merger, the San West Stockholders will receive
shares of the common stock of Human BioSystems, no par value per share (the
“Human BioSystems Common Stock”) in exchange for all of their shares of the
common stock of San West, $0.001 par value per share (the “San West Common
Stock”);

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.

Plan Adopted.  A plan of merger whereby San West merges with and into the
Subsidiary (this “Plan of Merger”), pursuant to the provisions of Chapter 92A of
the Nevada Revised Statutes (the “NRS”), and Section 368(a)(2)(D) of the
Internal Revenue Code of 1986, as amended, is adopted as follows:

(a)

San West shall be merged with and into the Subsidiary, to exist and be governed
by the laws of the State of Nevada.

(b)

The Subsidiary shall be the surviving corporation (the “Surviving Corporation”)
and its name shall be changed to San West, Inc.  The Surviving Corporation will
continue to be a wholly-owned subsidiary of Human BioSystems.

(c)

When this Plan of Merger shall become effective, the separate existence of San
West shall cease and the Surviving Corporation shall succeed, without other
transfer, to all the rights and properties of San West and shall be subject to
all the debts and liabilities of such corporation in the same manner as if the
Surviving Corporation had itself incurred them.  All rights of creditors and all
liens upon the property of each constituent entity shall be preserved
unimpaired, limited in lien to the property affected by such liens immediately
prior to the Merger.

(d)

The Surviving Corporation will be responsible for the payment of all fees and
franchise taxes of the constituent entities payable to the States of Nevada and
California, if any.

(e)

The Surviving Corporation will carry on business with the assets of San West, as
well as the assets of the Subsidiary.

(f)

The Surviving Corporation will be responsible for the payment of the fair value
of shares, if any, required under Chapter 92A of the NRS.

(g)

The San West Stockholders will surrender all of their shares of the San West
Common Stock in the manner hereinafter set forth.





1




(h)

In exchange for the shares of the San West Common Stock surrendered by the San
West Stockholders, Human BioSystems will issue and transfer to them on the basis
hereinafter set forth, shares of the Human BioSystems Common Stock.

(i)

A copy of this Plan of Merger will be furnished by the Surviving Corporation, on
request and without cost, to any stockholder of any constituent corporation.

(j)

The authorized capital stock of the Subsidiary is 400,000,000 shares of common
stock, par value $0.001 per share (the “Subsidiary Common Stock”), of which one
share is issued and outstanding, and 50,000,000 shares of preferred stock, par
value $0.001 per share, of which none are issued or outstanding.

(k)

The authorized capital stock of San West is 25,000,000 shares of common stock,
par value $0.001 per share, of which 4,136,836 shares are issued and outstanding
held by 33 San West Stockholders, all of whom are “accredited investors” as
defined in the Securities Act of 1933, as amended (the “Securities Act”).

2.

Effective Date.  The effective date of the Merger (the “Effective Date”) shall
be the date of the filing of Articles of Merger for the Subsidiary and San West
in the State of Nevada.

3.

Submission to Stockholders.  This Plan of Merger shall be submitted for approval
separately to the San West Stockholders and to Human BioSystems, the sole
stockholder of the Subsidiary, in the manner provided by the laws of the State
of Nevada.

4.

Manner of Exchange.  On the Effective Date, the San West Stockholders shall
surrender their stock certificates representing all of the issued and
outstanding shares of the San West Common Stock to the Subsidiary in exchange
for certificates representing the shares of the Human BioSystems Common Stock to
which they are entitled.  In exchange, the Subsidiary shall receive all of the
issued and outstanding shares of the San West Common Stock held by the San West
Stockholders.  Following the receipt of the shares of the San West Common Stock
by the Subsidiary, the shares of the San West Common Stock shall be cancelled.
 The one share of the Subsidiary Common Stock shall remain issued and
outstanding.

5.

Basis of Exchange.  The San West Stockholders currently own 4,136,836 shares of
the San West Common Stock, which shares constitute all of the issued and
outstanding shares of the capital stock of San West.  As a result of the Merger,
the San West Stockholders shall be entitled to receive, in exchange for all of
their San West Common Stock, 13,079,264 shares of the Human BioSystems Common
Stock on the basis of 3.16 shares of the Human BioSystems Common Stock for each
share of the San West Common Stock held by each of the San West Stockholders.
 Any fractional number of shares to be received shall be rounded up to the
nearest whole number.  Following the Effective Date, Human BioSystems shall have
16,349,080 shares of the Human BioSystems Common Stock issued and outstanding,
owned as follows: (a) 2,452,362 shares owned by the Human BioSystems
Stockholders; (b) 13,079,264 shares owned by the San West Stockholders; and (c)
817,454 shares owned by Dutchess Advisors LLC as a finders fee.  Provided,
however, notwithstanding anything herein contained to the contrary, if there is
any change in the issued and outstanding shares of either Human BioSystems or
San West as of the Effective Date, the number of shares to be issued hereunder
shall be adjusted accordingly, so that the San West Stockholders will own
following the Effective Date at least 80 percent of the issued and outstanding
shares of the Human BioSystems Common Stock and the Human BioSystems
Stockholders will own approximately 15 percent of the issued and outstanding
shares of the Human BioSystems Common Stock following the Effective Date after
the payment of the finders fee herein described.  Provided, further, however,
between the date of this Agreement and April 17, 2009, Human BioSystems may
issue shares of the Human BioSystems Common Stock to raise the $26,000 payment
to be made by San West as described in Paragraph 12(b) hereof, and in such
event, the issuance of such shares shall be deemed to have occurred after the
Effective Date so as to result in a dilution of all stockholders of Human
BioSystems following the Effective Date, including, but not limited to the Human
BioSystems Stockholders, the San West Stockholders and Dutchess Advisors LLC.
 In the event of the issuance of such shares of the Human BioSystems Common
Stock as described in this paragraph, the provisions of Paragraph 12(b) shall be
deemed null and void.

6.

Restricted Shares.  All shares of the Human BioSystems Common Stock to be
received by the San West Stockholders and Dutchess Advisors LLC hereunder shall
be restricted in their resale as provided in the Securities Act, and shall
contain a legend as required by Rule 144 promulgated under the Securities Act
(“Rule 144”) which shall read as follows:





2

 






THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

The restricted nature of such shares shall not be taken into account or any
quoted price of the shares on the Effective Date.  Upon receipt of the Human
BioSystems Common Stock, each San West Stockholder shall execute a Subscription
Agreement in the form attached hereto as Attachment A.  In that regard, the San
West Stockholders shall acknowledge that Human BioSystems does not have any
obligation to register for resale pursuant to the Securities Act, the shares of
the Human BioSystems Common Stock to be received by them hereunder.

7.

Directors and Officers of the Surviving Corporation.

(a)

Following the Merger, the present Board of Directors of San West shall serve as
the Board of Directors of the Surviving Corporation until the next annual
meeting or until such time as their successors have been elected and qualified.

(b)

If a vacancy shall exist on the Board of Directors of the Surviving Corporation
on the Effective Date, such vacancy may be filled by the Board of Directors of
the Surviving Corporation as provided in the Bylaws of the Surviving
Corporation.

(c)

All persons who, on the Effective Date, are executive or administrative officers
of San West shall be the officers of the Surviving Corporation until the Board
of Directors of the Surviving Corporation shall otherwise determine.  The Board
of Directors of the Surviving Corporation may elect or appoint such additional
officers as it may deem necessary or appropriate.

8.

Articles of Incorporation.  The Articles of Incorporation of the Subsidiary
existing on the Effective Date, as amended to reflect the change of name to San
West, Inc., a copy of which is attached hereto as Attachment B shall continue in
full force as the Articles of Incorporation of the Surviving Corporation until
altered, amended, or repealed as provided therein or as provided by law.

9.

Bylaws.  The Bylaws of the Subsidiary existing on the Effective Date, as amended
to reflect the change of name to San West, Inc., a copy of which is attached
hereto as Attachment C shall continue in full force as the Bylaws of the
Surviving Corporation until altered, amended, or repealed as provided therein or
as provided by law.

10.

Directors and Officers of Human BioSystems.  On the Effective Date, persons
selected by San West will be elected to the Board of Directors of Human
BioSystems, and immediately thereafter, all of the members of the Human
BioSystems Board of Directors serving before the Effective Date shall resign.
 Further, on the Effective Date, the Board of Directors will elect a person
selected by San West as President of Human BioSystems, and all of the other
officers of Human BioSystems other than such person selected by San West shall
resign on the Effective Date.

11.

Copies of the Plan of Merger.  A copy of this Plan of Merger is on file at 10350
Mission Gorge Road, Santee, California 92069, the principal offices of San West,
and at 1127 Harker Avenue, Palo Alto, California 94301, the principal offices of
Human BioSystems and the Subsidiary.  A copy of this Plan of Merger will be
furnished to any stockholder of San West, Human BioSystems, or the Subsidiary,
on written request and without cost.





3

 




12.

Additional Consideration for the Merger.  As additional consideration for the
Merger:

(a)

San West has paid to Human BioSystems the sum of $25,000, the receipt and
sufficiency of which is hereby acknowledged by Human BioSystems.

(b)

On April 17, 2009 or the Effective Date, whichever occurs sooner, San West will
pay the sum of $26,000 to Human BioSystems.

(c)

Following the Effective Date, selected creditors of Human BioSystems as of the
Effective Date shall receive pro rata an amount equal to 20 percent of the net
income of Human BioSystems (as hereinafter defined) and 30 percent of any newly
invested capital in Human BioSystems until such creditors have been paid in full
the discounted amount agreed to by the selected creditors, pursuant to a
Settlement Agreement, as set out in Attachment D hereto.  As for the other
creditors of Human BioSystems existing as of the Effective Date, they shall be
paid as may be agreed upon by such creditors and Human BioSystems.

(d)

Following the Effective Date, Harry Masuda shall be engaged as a consultant to
Human BioSystems to assist Human BioSystems in the raising of additional
capital.

(e)

Six months after the Effective Date, Human BioSystems shall sell the properties
specified on Attachment E hereto to the parties named in Attachment E for the
consideration described therein.  Provided, however, during the six months from
the Effective Date, Human BioSystems shall attempt to sell such properties to
any non affiliated third party.  If following such six-month period, no such non
affiliated third party purchases all or any portion of such properties, the
portion of such properties remaining unsold shall be sold in the manner
described in Attachment E.

As used herein, the “net income of Human BioSystems” shall mean for any period,
gross revenues and other proper income credits, less all proper income charges,
including taxes on income, of Human BioSystems for such period, all determined
in accordance with GAAP (hereinafter defined), provided that (i) there shall not
be included in such revenues (1) any gains resulting from any write-up of
assets, (2) any proceeds of any life insurance policy or (3) any gain which is
classified as “extraordinary” in accordance with GAAP, and (ii) capital gains
may be included in such revenues only to the extent of capital losses.

As used herein, “GAAP” shall mean generally accepted accounting principles as
set forth in the opinions, statements and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
Financial Accounting Standards Board and such other persons who shall be
approved by a significant segment of the accounting profession and concurred in
by the independent public accountants certifying any financial statements of
Human BioSystems.

13.

Representations and Warranties of San West.  Where a representation contained in
this Agreement is qualified by the phrase “to the best knowledge of San West”
(or words of similar import), such expression means that, after having conducted
a due diligence review, San West believes the statement to be true, accurate,
and complete in all material respects.  Knowledge shall not be imputed nor shall
it include any matters which such person should have known or should have been
reasonably expected to have known.  San West represents and warrants to Human
BioSystems and the Subsidiary as follows:

(a)

Power and Authority.  San West has full power and authority to execute, deliver,
and perform this Agreement and all other agreements, certificates or documents
to be delivered in connection herewith, including, without limitation, the other
agreements, certificates and documents contemplated hereby (collectively the
“Other Agreements”).

(b)

Binding Effect.  Upon execution and delivery by San West, this Agreement and the
Other Agreements shall be and constitute the valid, binding and legal
obligations of San West, enforceable against San West in accordance with the
terms hereof and thereof, except as the enforceability hereof or thereof may be
subject to the effect of (i) any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or margin-bottom:10pt;
affecting creditors’ rights generally, and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).





4

 




 

(c)

Effect.  Neither the execution and delivery of this Agreement or the Other
Agreements nor full performance by San West of its obligations hereunder or
thereunder will violate or breach, or otherwise constitute or give rise to a
default under, the terms or provisions of the Articles of Incorporation or
Bylaws of San West or, subject to obtaining any and all necessary consents, of
any contract, commitment or other obligation of San West or necessary for the
operation of San West’s business (the “Business”) following the Merger or any
other material contract, commitment, or other obligation to which San West is a
party, or create or result in the creation of any encumbrance on any of the
property of San West.  Except as otherwise disclosed to Human BioSystems before
the date of this Agreement and disclosed on Schedule 13(c) attached hereto, San
West is not in violation of its Articles of Incorporation, its Bylaws, or of any
indebtedness, mortgage, contract, lease, or other agreement or commitment.

(d)

No Consents.  No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, delivered or obtained on or prior to the Effective
Date, be obtained or made by San West prior to the Effective Date to authorize
the execution, delivery and performance by San West of this Agreement or the
Other Agreements.

(e)

Capitalization.  San West is authorized by its Articles of Incorporation to
issue 25,000,000 shares of the San West Common Stock.  As of the date of this
Agreement, there are 4,136,836 shares of the San West Common Stock duly and
validly issued and outstanding, fully paid, and non-assessable.  Other than as
disclosed herein, there are no outstanding options, contracts, commitments,
warrants, preemptive rights, agreements or any rights of any character affecting
or relating in any manner to the issuance of the San West Common Stock or other
securities or entitling anyone to acquire the San West Common Stock or other
securities of San West.

(f)

Stock Ownership.  On the Effective Date, San West will have 33 stockholders, all
of whom are “accredited investors” as defined in the Securities Act, who will
have good, absolute, and marketable title to 4,136,836 shares of the San West
Common Stock as described herein, which constitute 100 percent of the issued and
outstanding shares of the San West Common Stock.  San West has the complete and
unrestricted right, power and authority to cause the Merger pursuant to this
Agreement.  The delivery of the San West Common Stock to the Subsidiary as
herein contemplated will vest in the Subsidiary good, absolute and marketable
title to the shares of the San West Common Stock as described herein, free and
clear of all liens, claims, encumbrances, and restrictions of every kind, except
those restrictions imposed by applicable securities laws or this Agreement.

(g)

Organization and Standing of San West.  San West is a duly organized and validly
existing Nevada corporation in good standing, with all requisite corporate power
and authority to carry on the Business as presently conducted in each of the
jurisdictions where it is currently doing business.  San West has qualified to
do business in the states reflected on Schedule 13(g) attached hereto.

(h)

Employees.  San West has seven employees.

(i)

Financial Statement.  San West has furnished Human BioSystems and the Subsidiary
an audited consolidated balance sheet of San West as of December 31, 2008, and
the related consolidated statement of income and retained earnings for the
period covered thereby (the “Financial Statement”).  The Financial Statement (i)
is in accordance with the books and records of San West; (ii) fairly presents
the financial condition of San West at such date and the results of its
operations for the period therein specified; (iii) was prepared in accordance
with generally accepted accounting principles applied upon a basis consistent
with prior accounting periods; and (iv) with respect to all contracts and
commitments of San West, reflects adequate reserves for all reasonably
anticipated losses and costs in excess of anticipated income.  Specifically, but
not by way of limitation, the Financial Statement discloses all of the debts,
liabilities, and obligations of any nature (whether absolute, accrued,
contingent, or otherwise and whether due or to become due) of San West on the
dates therein specified (except such debts, liabilities, and obligations as are
not required to be reflected therein in accordance with generally accepted
accounting principles).





5

San West Plan and Agreement of Triangular Merger v8.doc




(j)

Present Status.  Since the date reflected on the Financial Statement, except as
reflected on Schedule 13(j) attached hereto, San West has not (i) incurred any
material obligations or material liabilities, absolute, accrued, contingent, or
otherwise, except current trade payables; (ii) discharged or satisfied any liens
or encumbrances, or paid any obligations or liabilities, except current
Financial Statement liabilities and current liabilities incurred since the dates
reflected on the Financial Statement, in each case, in the ordinary course of
business; (iii) declared or made any stockholder payment or distribution or
purchased or redeemed any of its securities or agreed to do so; (iv) mortgaged,
pledged, or subjected to lien, encumbrance, or charge any of its assets except
as shall be removed prior to or at the Effective Date; (v) canceled any debt or
claim; (vi) sold or transferred any assets of a material value except sales from
inventory in the ordinary course of business; (vii) suffered any damage,
destruction, or loss (whether or not covered by insurance) materially affecting
its properties, business, or prospects; (viii) waived any rights of a material
value; (ix) entered into any transaction other than in the ordinary course of
business.  Further, since the date reflected on the Financial Statement, except
as reflected on Schedule 13(k) attached hereto, there has not been any change in
or any event or condition (financial or otherwise) affecting the property,
assets, liabilities, operations, or prospects of San West, other than changes in
the ordinary course of its business, none of which has (either when taken by
itself or taken in conjunction with all other such changes) been materially
adverse.

(k)

Tax Returns and Audits.  As of the date of this Agreement, except as reflected
on Schedule 13(k) attached hereto, San West has duly filed all federal, state,
and local tax returns as required to be filed by it (including, but not limited
to, all payroll or other employment related tax returns), and has paid all
federal, state and local taxes, including, but not limited to all payroll and
employment taxes, required to be paid with respect to the periods covered by
such returns.  Except as reflected on Schedule 13(k) attached hereto, San West
has not been delinquent in the payment of any tax, assessment, or governmental
charge, and has not had any tax deficiencies proposed or assessed against it and
has not executed any waiver of the statute of limitations on the assessment or
collection of any tax.

(l)

Litigation.  Other than as reflected on Schedule 13(l) attached hereto, San West
has disclosed all litigation, arbitrations, claims, governmental or other
proceedings (formal or informal), or investigations pending, threatened, or in
prospect (or any basis therefor known to San West) with respect to San West, or
any of its business, properties, or assets prior to the execution of this
Agreement.  Except as reflected on Schedule 13(l) attached hereto, San West is
not affected by any present or threatened strike or other labor disturbance or,
to the best knowledge of San West, is any union attempting to represent any
employee of San West as collective bargaining agent.  San West is not in
material violation of, or in material default with respect to, any law, rule,
regulation, order, judgment, or decree; nor is San West required to take any
action in order to avoid such a violation or default.

(m)

Compliance with Laws and Regulations.  Except as otherwise disclosed in Schedule
13(m) attached hereto, to the best knowledge of San West, San West is in
material compliance, with all laws, ordinances, codes, restrictions, regulations
(environmental and otherwise) and other legal requirements applicable to the
conduct of the Business, the noncompliance with which would be likely to have a
material adverse effect on the Business; and there are no lawsuits or
proceedings pending or, to its best knowledge, threatened with respect to the
foregoing.

(n)

No Defaults.  Other than as reflected on Schedule 13(n) attached hereto, to the
best knowledge of San West, San West is not in default under any provision, of
any lease, contract, commitment, obligation, note, bond, debenture, mortgage,
indenture, security agreement, guaranty, or other instrument of indebtedness,
and no existing condition exists which, with the giving of notice or the passage
of time, or both, would constitute such a default, in either case, which default
is or would be likely to have a material adverse effect on the Business.

(o)

Permits and Approvals.  Except as otherwise disclosed on Schedule 13(o) attached
hereto, to the best knowledge of San West, San West has all permits and
approvals required for the conduct of the Business and is not in material
default under any permit, approval or qualification, which default is likely to
have a material adverse effect on San West or the Business, nor is there any
existing condition which, with the giving of notice or the passage of time, or
both, would constitute such a material default; (ii) other than those items
listed on Schedule 13(o) attached hereto, no permit, approval or qualification
of any government or governmental unit, agency, board, body or instrumentality,
whether federal, state or local, is necessary for the conduct of the Business as
same has been and is being conducted; and (iii) there is no lawsuit or
proceeding pending or threatened with respect to any of the foregoing.





6

 

 

(p)

Properties.  Except as reflected on Schedule 13(p) attached hereto, San West has
good and marketable title in fee simple absolute to all real properties and good
title to all other properties and assets used in its business or owned by it
(except real and other properties and assets as are held pursuant to leases or
licenses), free and clear of all liens, mortgages, security interests, pledges,
charges, and encumbrances, other than as shown on the Financial Statement,
including, but not limited to a tax lien for unpaid real estate taxes.
 Moreover:

(i)

No real property owned, leased, licensed, or used by San West lies in an area
which is, or to the best knowledge of San West will be, subject to zoning, use,
or building code restrictions which would prohibit, and no state of facts
relating to the actions or inaction of another person or entity or their
ownership, leasing, licensing, or use of that real property in the business in
which San West is now engaged or the business in which it contemplates engaging.

(ii)

The real and other properties and assets owned, leased, or licensed by San West
constitute all such properties and assets which are necessary to the business of
San West as presently conducted or as it contemplates conducting.

(q)

Patents and Trademarks.  Except as reflected on Schedule 13(q) attached hereto,
to the best of the best knowledge of San West, San West owns, possesses and has
good title to all of the copyrights, trademarks, trademark rights, patents,
patent rights, and licenses necessary in the conduct of the Business.  Except as
reflected on Schedule 13(q) attached hereto, to the best knowledge of San West,
San West is not infringing upon or otherwise acting adversely to the rights of
any person, under, or in respect to, any copyrights, trademarks, trademark
rights, patents, patent rights, or licenses owned by any person or entity, and
there is no claim or pending or threatened action with respect thereto.  San
West has the unrestricted right to use (free and clear of any rights or claims
of others) all trade secrets, customer lists, manufacturing and other processes
incident to the manufacture, use or sale of any and all products presently sold
by it.

(r)

Compliance with Environmental Laws.  Except as otherwise disclosed on Schedule
13(r) attached hereto, to the best knowledge of San West, San West has not
violated and is not in violation of the Federal Clean Air Act (42 U.S.C. 7401,
et seq.), Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.), the
Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901, et
seq.), the Federal Comprehensive Environmental Responsibility, Clean Up and
Liability Act of 1980 (42 U.S.C. 9601, et seq.), the Federal Toxic Substance
Control Act of 1976 (15 U.S.C. 2601, et seq.) or any state or local laws or
ordinances regulating the subjects covered by the federal statutes identified
above, including rules and regulations thereunder.  Prior to the Effective Date,
San West either directed, participated in and/or authorized that studies of the
environmental status of San West’s properties and operations of the Business be
prepared, which studies are listed or otherwise described in Schedule 13(r)
hereto (collectively the “Studies”).  The Studies, as well as those other
matters, correspondence, reports and the like disclosed in Schedule 13(r)
hereto, have been delivered to Human BioSystems and the counsel for Human
BioSystems and environmental consultants and are incorporated herein by
reference as though set out herein.

(s)

Absence of Certain Changes or Events.  Except as otherwise disclosed on Schedule
13(s) attached hereto, since December 31, 2008, there has not been any change in
or any event or condition (financial or otherwise) affecting the property,
assets (including cash and all accounts receivable), liabilities, operations, or
prospects of San West, other than changes in the ordinary course of its
business, none of which has (either when taken by itself or taken in conjunction
with all other such changes) been materially adverse.

(t)

Purchase and Outstanding Bids.  No purchase commitments of San West are in
excess of normal, ordinary, and usual requirements of its business, or were made
at any price in excess of the then current market price or contained terms and
conditions more onerous than those usual and customary in the industry.

(u)

Insurance Policies.  There are in full force all policies of fire, liability,
and other forms of insurance pertaining to the properties and assets of San
West.  Such policies are in an amount and against such losses and risks as are
generally maintained by comparable businesses, copies of which have been
delivered to Human BioSystems upon the execution of this Agreement.





7

 






(v)

Employment Contracts.  Except as disclosed in Schedule 13(v) hereto, San West
has no employment contract, written or otherwise, with any employee or former
employee.

(w)

Compliance with Laws and Regulations.  To the best knowledge of San West, San
West is in material compliance, with all laws, ordinances, codes, restrictions,
regulations and other legal requirements applicable to the conduct of the
Business, the noncompliance with which would be likely to have a material
adverse effect on the Business; and there are no lawsuits or proceedings pending
or, to its knowledge, threatened with respect to the foregoing.

(x)

No Defaults.  To the best knowledge of San West, San West is not in default
under any provision, of any lease, contract, commitment, obligation, note, bond,
debenture, mortgage, indenture, security agreement, guaranty, or other
instrument of indebtedness, and no existing condition exists which, with the
giving of notice or the passage of time, or both, would constitute such a
default, in either case, which default is or would be likely to have a material
adverse effect on the Business.

(y)

Authority to Merge.  San West has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary corporate proceedings of San
West have been duly taken to authorize the execution, delivery, and performance
of this Agreement by San West.  This Agreement has been duly authorized,
executed and delivered by San West; is the legal, valid, and binding obligation
of San West; and is enforceable as to it in accordance with its terms subject to
any laws relating to bankruptcy or any other similar laws.

No consent, authorization, approval, order, license, certificate, or permit of
or from, or declaration of filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by San West
for the execution, delivery, or performance of this Agreement by San West.  No
consent of any party to any contract, agreement, instrument, lease, license,
arrangement, or understanding to which San West is a party, or to which any of
its properties or assets are subject, is required for the execution, delivery or
performance of this Agreement; and the execution, delivery, and performance of
this Agreement will not violate, result in a breach of, conflict with, or (with
or without the giving of notice or the passage of time or both) entitle any
party to terminate or call a default under any contract, agreement, instrument,
lease, license, arrangement, or understanding, or violate or result in a breach
of any term of the articles of incorporation (or other charter document) or
bylaws of San West or violate, result in a breach of, or conflict with any law,
rule, regulation, order, judgment, or decree binding on San West or to which any
of its operations, business, properties, or assets are subject.

(z)

Records.  The books of account and minute books of San West are complete and
correct, and reflect all those transactions involving its business which
properly should have been set forth in such books.

(aa)

SEC Filings.  San West has had the opportunity to review and has reviewed all of
the filings of Human BioSystems with the SEC (the “SEC Filings”).

(bb)

Representations and Warranties True and Complete.  All representations and
warranties of San West in this Agreement and the Other Agreements are true,
accurate and complete in all material respects as of the Effective Date.

(cc)

No Knowledge of Default.  San West has no knowledge that any representations and
warranties of Human BioSystems or the Subsidiary contained in this Agreement or
the Other Agreements are untrue, inaccurate or incomplete or that Human
BioSystems or the Subsidiary is in default under any term or provision of this
Agreement or the Other Agreements.

(dd)

No Untrue Statements.  No representation or warranty by San West in this
Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.





8

 




(ee)

Reliance.  The foregoing representations and warranties are made by San West
with the knowledge and expectation that Human BioSystems and the Subsidiary are
placing complete reliance thereon.

14.

Representations and Warranties of Human BioSystems and the Subsidiary.  Where a
representation contained in this Agreement is qualified by the phrase “to the
best knowledge of Human BioSystems or the Subsidiary” (or words of similar
import), such expression means that, after having conducted a due diligence
review, Human BioSystems and the Subsidiary believe the statement to be true,
accurate, and complete in all material respects.  Knowledge shall not be imputed
nor shall it include any matters which such person should have known or should
have been reasonably expected to have known.  Human BioSystems and the
Subsidiary hereby represent and warrant to San West as follows:

(a)

Power and Authority.  Human BioSystems and the Subsidiary have full power and
authority to execute, deliver and perform this Agreement and the Other
Agreements.

(b)

Authorization.  The execution, delivery and performance of this Agreement and
the Other Agreements by Human BioSystems and the Subsidiary have been duly
authorized by all requisite corporate action.

(c)

Binding Effect.  Upon execution and delivery by Human BioSystems and the
Subsidiary, this Agreement and the Other Agreements shall be and constitute the
valid, binding and legal obligations of Human BioSystems and the Subsidiary
enforceable against them in accordance with the terms hereof or thereof, except
as the enforceability hereof and thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(d)

Effect.  Neither the execution and delivery of this Agreement or the Other
Agreements nor full performance by Human BioSystems and the Subsidiary of their
obligations hereunder or thereunder will violate or breach, or otherwise
constitute or give rise to a default under, the terms or provisions of the
Articles of Incorporation or Bylaws of Human BioSystems or the Subsidiary or,
subject to obtaining any and all necessary consents, of any contract, commitment
or other obligation of Human BioSystems or the Subsidiary or necessary for the
operation of the business of Human BioSystems or the Subsidiary following the
Effective Date or any other material contract, commitment, or other obligation
to which Human BioSystems or the Subsidiary is a party, or create or result in
the creation of any encumbrance on any of the assets of Human BioSystems or the
Subsidiary.

(e)

No Consents.  No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, delivered or obtained on or prior to the Effective
Date, be obtained or made by Human BioSystems and the Subsidiary prior to the
Effective Date to authorize the execution, delivery and performance by Human
BioSystems and the Subsidiary of this Agreement or the Other Agreements.

(f)

Access to Records.  Human BioSystems and the Subsidiary shall afford San West
and its attorneys, accountants, investment bankers and other representatives
access, during normal business, to all of its business operations, properties,
books, files, and records, and will cooperate in their examination thereof.  No
such examination, however, shall constitute a waiver or relinquishment by San
West of its right to rely upon covenants, representations, and warranties of
Human BioSystems and the Subsidiary made herein or pursuant hereto.  Until the
Effective Date or the termination of this Agreement, whichever shall occur
first, and after the termination of this Agreement in the event this Agreement
does not close, San West will hold in confidence all information so obtained by
San West as a result of such examination.

(g)

Exchange Act Status.  Human BioSystems is a fully reporting company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Human
BioSystems Common Stock is registered under Section 12(g) of the Exchange Act.
 At the Effective Date, Human BioSystems shall be current in all of its SEC
Filings as required by the Exchange Act.

(h)

Financial Statement.  Human BioSystems has furnished San West by means of the
SEC Edgar web site containing the SEC Filings of Human BioSystems an audited
consolidated balance sheet of Human BioSystems as of December 31, 2007, and the
related consolidated statement of income and retained earnings for the period
covered thereby (the “Human BioSystems Financial Statement”).  The Human
BioSystems Financial Statement (i) is in accordance with the books and records
of Human BioSystems; (ii) fairly presents the financial condition of Human
BioSystems at such date and the results of its operations for the period therein
specified; (iii) was prepared in accordance with generally accepted accounting
principles applied upon a basis consistent with prior accounting periods; and
(iv) with respect to all contracts and commitments of Human BioSystems, reflects
adequate reserves for all reasonably anticipated losses and costs in excess of
anticipated income.  Specifically, but not by way of limitation, the Human
BioSystems Financial Statement discloses all of the debts, liabilities, and
obligations of any nature (whether absolute, accrued, contingent, or otherwise
and whether due or to become due) of Human BioSystems on the dates therein
specified (except such debts, liabilities, and obligations as are not required
to be reflected therein in accordance with generally accepted accounting
principles).







9

 






(i)

Litigation.  Other than as reflected on the SEC Edgar web site containing the
SEC Filings of Human BioSystems, Human BioSystems has disclosed all litigation,
arbitrations, claims, governmental or other proceedings (formal or informal), or
investigations pending, threatened, or in prospect (or any basis therefor known
to Human BioSystems) with respect to Human BioSystems, or any of its business,
properties, or assets prior to the execution of this Agreement.  Except as
reflected on the SEC Edgar web site containing the SEC Filings of Human
BioSystems, Human BioSystems is not affected by any present or threatened strike
or other labor disturbance or, to the best knowledge of Human BioSystems, is any
union attempting to represent any employee of Human BioSystems as collective
bargaining agent.  Human BioSystems is not in material violation of, or in
material default with respect to, any law, rule, regulation, order, judgment, or
decree; nor is Human BioSystems required to take any action in order to avoid
such a violation or default.

(j)

Compliance with Laws and Regulations.  Except as otherwise disclosed on the SEC
Edgar web site containing the SEC Filings of Human BioSystems, to the best
knowledge of Human BioSystems, Human BioSystems is in material compliance, with
all laws, ordinances, codes, restrictions, regulations (environmental and
otherwise) and other legal requirements applicable to the conduct of its
business, the noncompliance with which would be likely to have a material
adverse effect on its business; and there are no lawsuits or proceedings pending
or, to its best knowledge, threatened with respect to the foregoing.

(k)

Absence of Certain Changes or Events.  Except as otherwise disclosed on the SEC
Edgar web site containing the SEC Filings of Human BioSystems, since December
31, 2007, there has not been any change in or any event or condition (financial
or otherwise) affecting the property, assets (including cash and all accounts
receivable), liabilities, operations, or prospects of Human BioSystems, other
than changes in the ordinary course of its business, none of which has (either
when taken by itself or taken in conjunction with all other such changes) been
materially adverse.

(l)

No Disputes with Auditors.  As of the date of this Agreement, neither Human
BioSystems nor the Subsidiary has had any disputes with its auditors.

(m)

Tax Returns and Audits.  As of the date of this Agreement, Human BioSystems and
the Subsidiary have duly filed all federal, state, and local tax returns as
required to be filed by them (including, but not limited to, all payroll or
other employment related tax returns), and have paid all federal, state and
local taxes, including, but not limited to all payroll and employment taxes,
required to be paid with respect to the periods covered by such returns.  Human
BioSystems and the Subsidiary have not been delinquent in the payment of any
tax, assessment, or governmental charge, and have not had any tax deficiencies
proposed or assessed against them and have not executed any waiver of the
statute of limitations on the assessment or collection of any tax.  Human
BioSystems has delivered to San West all tax returns of Human BioSystems and the
Subsidiary for the last five years.

(n)

Organization and Standing of Human BioSystems.  Human BioSystems is a duly
organized and validly existing California corporation in good standing, with all
requisite corporate power and authority to carry on its business as presently
conducted.  Human BioSystems has not qualified to do business in any other
state.





10

 




(o)

Subsidiaries.  Human BioSystems has two subsidiaries, namely, the Subsidiary,
which is a duly organized and validly existing Nevada corporation in good
standing, with all requisite corporate power and authority to carry on its
business as presently conducted, and HBS BioEnergy, a California corporation,
neither of which are qualified to do business in any other state.

(p)

Capitalization of Human BioSystems.  Human BioSystems is authorized by its
Articles of Incorporation to issue 300,000,000 shares of the Human BioSystems
Common Stock of which 2,452,362 shares will be duly and validly issued and
outstanding, fully paid, and non-assessable as of the Effective Date, and
10,000,000 shares of preferred stock, no par value per share, none of which are
issued or outstanding.  Other than as disclosed herein, there are no outstanding
options, contracts, commitments, warrants, preemptive rights, agreements or any
rights of any character affecting or relating in any manner to the issuance of
the Human BioSystems Common Stock or other securities or entitling anyone to
acquire the Human BioSystems Common Stock or other securities of Human
BioSystems.

(q)

Capitalization of the Subsidiary.  The Subsidiary is authorized by its Articles
of Incorporation to issue 400,000,000 shares of the Subsidiary Common Stock, one
share of which will be duly and validly issued and outstanding, fully paid, and
non-assessable as of the Effective Date, and 50,000,000 shares of preferred
stock, par value $0.001 per share, none of which are issued or outstanding.
 Other than as disclosed herein, there are no outstanding options, contracts,
commitments, warrants, preemptive rights, agreements or any rights of any
character affecting or relating in any manner to the issuance of the Subsidiary
Common Stock or other securities or entitling anyone to acquire the Subsidiary
Common Stock or other securities of the Subsidiary.

(r)

Effect of the Transaction.  Following the Effective Date and all of the
transactions described herein, the San West Stockholders will own 13,079,264
shares of the Human BioSystems Common Stock, which will represent approximately
80 percent of the issued and outstanding shares of the Human BioSystems Common
Stock.  Following the Effective Date and all of the transactions described
herein, Human BioSystems shall have 16,349,080 shares of the Human BioSystems
Common Stock issued and outstanding, owned as follows: (a) 2,452,362 shares
owned by the Human BioSystems Stockholders; (b) 13,079,264 shares owned by the
San West Stockholders; and (c) 817,454 shares owned by Dutchess Advisors LLC as
a finders fee.  Provided, however, notwithstanding anything herein contained to
the contrary, if there is any change in the issued and outstanding shares of
either Human BioSystems or San West as of the Effective Date, the number of
shares to be issued hereunder shall be adjusted accordingly, so that the San
West Stockholders will own following the Effective Date at least 80 percent of
the issued and outstanding shares of the Human BioSystems Common Stock and the
Human BioSystems Stockholders will own approximately 15 percent of the issued
and outstanding shares of the Human BioSystems Common Stock following the
Effective Date after the payment of the finders fee herein described.

(s)

No Employees.  Human BioSystems and the Subsidiary do not now have and will not
have at the Effective Date any employees.

(t)

No Employment Contracts.  Human BioSystems and the Subsidiary, as of the
Effective Date, shall have no employment contracts or agreements with any of its
officers, directors, or with any consultants, employees or other parties, and
shall have terminated all outstanding and unexercised warrants and options to
purchase shares of the Human BioSystems Common Stock.

(u)

No Benefit Plans.  Human BioSystems and the Subsidiary have no insurance or
employee benefit plans whatsoever.

(v)

No Powers of Attorney.  Human BioSystems and the Subsidiary have no outstanding
powers or attorney and no obligations concerning its performance hereunder.

(w)

Compliance.  Human BioSystems shall cause Human BioSystems and the Subsidiary
and their officers and employees to comply with all applicable provisions of
this Agreement.





11

 




(x)

Representations and Warranties of True and Complete.  All representations and
warranties of Human BioSystems and the Subsidiary in this Agreement and the
Other Agreements are true, accurate and complete in all material respects as of
the Effective Date.

(y)

No Knowledge of Default.  Human BioSystems and the Subsidiary have no knowledge
that any of the representations and warranties of San West contained in this
Agreement or the Other Agreements are untrue, inaccurate or incomplete in any
respect or that San West are in default under any term or provision of this
Agreement or the Other Agreements.

(z)

No Untrue Statements.  No representation or warranty by Human BioSystems and the
Subsidiary in this Agreement or in any writing furnished or to be furnished
pursuant hereto, contains or will contain any untrue statement of a material
fact, or omits, or will omit to state any material fact required to make the
statements herein or therein contained not misleading.

(aa)

Reliance.  The foregoing representations and warranties are made by Human
BioSystems and the Subsidiary with the knowledge and expectation that San West
is placing complete reliance thereon.

15.

Conditions Precedent to Obligations of Human BioSystems and the Subsidiary.  All
obligations of Human BioSystems and the Subsidiary under this Agreement are
subject to the fulfillment, prior to or at the Effective Date, of the following
conditions:

(a)

Representations and Warranties True at the Effective Date.  The representations
and warranties of San West herein shall be deemed to have been made again as of
the Effective Date, and then be true and correct, subject to any changes
contemplated by this Agreement.  San West shall have performed all of the
obligations to be performed by it hereunder on or prior to the Effective Date.

(b)

Proof of Authority.  The counsel for Human BioSystems shall have received
evidence reasonably sufficient to such counsel that San West has all requisite
authorizations necessary for consummation by San West of the transactions
contemplated hereby, and there has not been issued, and there is not in effect,
any injunction or similar legal order prohibiting or restraining consummation of
any of the transactions herein contemplated, and no legal or governmental
action, proceeding or investigation which might reasonably be expected to result
in any such injunction or order is pending.

(c)

No Orders.  There has not been issued, and there is not in effect, any
injunction or similar legal order prohibiting or restraining consummation of any
of the transactions herein contemplated, and no legal or governmental action,
proceeding or investigation which might reasonably be expected to result in any
such injunction or order is pending.

(d)

Directors and Officers Insurance.  Following the Effective Date, the currently
existing directors and officers insurance with respect to the directors and
officers of Human BioSystems shall be maintained in full force and effect for a
minimum period of three years from the Effective Date, keeping intact all prior
acts of Human BioSystems, as well acts occurring after the Effective Date.

(e)

Deliveries at the Effective Date.  San West shall have delivered to Human
BioSystems and the Subsidiary at the Effective Date all of the documents
required to be delivered hereunder.

(f)

Certificates of Good Standing.  San West shall have delivered to Human
BioSystems certificates or telegrams issued by appropriate governmental
authorities evidencing the good standing of San West as of a date not more than
10 days prior to the Effective Date, in the State of Nevada and in each state
where San West is qualified to do business.

(g)

Opinion of Counsel.  San West shall have delivered at the Effective Date to
Human BioSystems an opinion of its counsel dated as of date of the Effective
Date in form and substance reasonably satisfactory to Human BioSystems and its
counsel, to the effect that (i) San West is a duly and validly organized and
existing corporation in good standing under the laws of the State of Nevada, and
in each state where San West may be qualified as a foreign corporation, with
full corporate power to carry on the business in which it is engaged; (ii) the
performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach or violation of any terms or
provisions of or cause a default under the Articles of Incorporation or Bylaws
of San West or, to San West’s said counsel best knowledge and belief any order,
rule, or regulation of any court, governmental agency or body having
jurisdiction over San West, or any of its activities, properties, any statute,
indenture, mortgage, deed of trust, lease, loan agreement, security agreement,
or other agreement or instrument known to said counsel, to which San West is a
party or by which it is bound or to which any of its property is subject; (iii)
no provision of the Articles of Incorporation, Bylaws, minutes or share
certificates of San West or, to San West’s said counsel’s best knowledge and
belief, any contract to which San West is a party or otherwise bound or
affected, prevents the San West Stockholders from delivering good, absolute, and
marketable title to the San West Common Stock to Human BioSystems as
contemplated by this Agreement; (iv) San West is authorized by its Articles of
Incorporation to issue 25,000,000 shares of the San West Common Stock; (v) that
as of the date of this Agreement, there were 4,136,836 shares of the San West
Common Stock duly and validly issued and outstanding, fully paid, and
non-assessable; (vi) as of the Effective Date, all shares of the San West Common
Stock were held by 33 San West Stockholders all of whom are “accredited
investors” as defined in the Securities Act, and subject to the terms of the
Merger as of the Effective Date; (vii) to the best knowledge and belief of such
counsel the issuance and sale of the San West Preferred Stock and the San West
Common Stock did not violate the Securities Act, or the rules and regulations of
the SEC thereunder, or applicable state securities or Blue Sky Laws, and that
San West has no other authorized or outstanding series or class of capital stock
or other securities; and (viii) such counsel has no knowledge of any litigation,
proceeding, or governmental investigation or labor dispute pending or threatened
against or relating to San West, its properties or businesses, except as set
forth herein or in said opinion.



12

 






(h)

Resolutions.  The counsel for Human BioSystems shall have received certified
resolutions of a meeting of the Board of Directors of San West and the San West
Stockholders pursuant to which this Agreement and the transactions contemplated
hereby were duly and validly approved, adopted and ratified by the Board of
Directors of San West and the San West Stockholders, all in form and content
satisfactory to such counsel, authorizing (i) the execution, delivery and
performance of this Agreement, (ii) such other documents and instruments as
shall be necessary to consummate the transactions contemplated hereby and
thereby, and (iii) all actions to be taken by San West hereunder.

(i)

Certification.  San West shall have delivered to Human BioSystems at the
Effective Date a certificate dated as of the Effective Date, executed by San
West, certifying that the conditions specified in this Paragraph 15 have been
fulfilled.

(j)

Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to Human
BioSystems and the Subsidiary and their counsel, whose approval shall not be
unreasonably withheld.

16.

Conditions Precedent to Obligations of San West.  All obligations of San West
under this Agreement are subject to the fulfillment, prior to or at the
Effective Date, of the following conditions:

(a)

Representations and Warranties True at Effective Date.  The representations and
warranties of Human BioSystems and the Subsidiary herein shall be deemed to have
been made again at the Effective Date, and then be true and correct, subject to
any changes contemplated by this Agreement.  Human BioSystems and the Subsidiary
shall have performed all of the obligations to be performed by Human BioSystems
and the Subsidiary hereunder on or prior to the Effective Date.

(b)

Proof of Authority.  The counsel for San West shall have received evidence
reasonably sufficient to such counsel that Human BioSystems and the Subsidiary
have all requisite authorizations necessary for consummation by Human BioSystems
and the Subsidiary of the transactions contemplated hereby, and there has not
been issued, and there is not in effect, any injunction or similar legal order
prohibiting or restraining consummation of any of the transactions herein
contemplated, and no legal or governmental action, proceeding or investigation
that might reasonably be expected to result in any such injunction or order is
pending.





13

 




(c)

SEC Filings.  Human BioSystems shall be current in all of the SEC Filings as of
the Effective Date.

(d)

No Disputes with Auditors.  As of the Effective Date, neither Human BioSystems
nor the Subsidiary shall have had any disputes with its auditors.

(e)

Proof of Election of and Resignations.  On the Effective Date, Human BioSystems
shall deliver proof of the election of the persons selected by San West to the
Board of Directors of Human BioSystems and as President of Human BioSystems, as
well as the resignations of all of those persons who were the officers and
directors of Human BioSystems before the Effective Date and following the
election of the persons selected by San West as described herein.

(f)

Opinion of Counsel.  Human BioSystems and the Subsidiary shall have delivered at
the Effective Date to San West an opinion of their counsel dated as of date of
the Effective Date in form and substance reasonably satisfactory to San West and
its counsel, to the effect that (i) each of Human BioSystems and the Subsidiary
is a duly and validly organized and existing corporation in good standing under
the laws of the state of its organization, with full corporate power to carry on
the business in which it is engaged; (ii) the performance of this Agreement and
the consummation of the transactions contemplated herein will not result in any
breach or violation of any terms or provisions of or cause a default under the
Articles of Incorporation, as amended, or Bylaws, as amended, of Human
BioSystems or the Subsidiary or to said counsel’s knowledge and belief, any
order, rule, or regulation of any court, governmental agency or body having
jurisdiction over Human BioSystems or the Subsidiary or any of their activities,
properties, any statute, indenture, mortgage, deed of trust, lease, loan
agreement, security agreement, or other agreement or instrument known to said
counsel, to which they are a party or by which they are bound or to which any of
their property is subject; and (iii) no provision of the Articles of
Incorporation, as amended, Bylaws, as amended, minutes or share certificates of
Human BioSystems or the Subsidiary or, to their said counsel’s knowledge and
belief, any contract to which either Human BioSystems or the Subsidiary is a
party or otherwise bound or affected, prevents Human BioSystems and the
Subsidiary from performing their obligations as contemplated by this Agreement.

(g)

No Orders.  There has not been issued, and there is not in effect, any
injunction or similar legal order prohibiting or restraining consummation of any
of the transactions herein contemplated, and no legal or governmental action,
proceeding or investigation which might reasonably be expected to result in any
such injunction or order is pending.

(h)

Deliveries at the Effective Date.  Human BioSystems and the Subsidiary shall
have delivered to San West at the Effective Date all of the documents required
to be delivered hereunder.

(i)

Certificates of Good Standing.  Human BioSystems and the Subsidiary shall have
delivered to San West certificates or telegrams issued by appropriate
governmental authorities evidencing the good standing of Human BioSystems and
the Subsidiary as of a date not more than 10 days prior to the Effective Date,
in the States of California and Nevada, respectively and in each state where
Human BioSystems and the Subsidiary are qualified to do business.

(j)

Resolutions.  The counsel for San West shall have received certified resolutions
of a meeting of the Board of Directors of Human BioSystems and the Subsidiary
and the stockholder of the Subsidiary pursuant to which this Agreement and the
transactions contemplated hereby were duly and validly approved, adopted and
ratified by the Board of Directors of Human BioSystems and the Subsidiary and
the stockholder of the Subsidiary, all in form and content satisfactory to such
counsel, authorizing (i) the execution, delivery and performance of this
Agreement, (ii) such other documents and instruments as shall be necessary to
consummate the transactions contemplated hereby and thereby, and (iii) all
actions to be taken by Human BioSystems and the Subsidiary hereunder.

(k)

Certification.  Human BioSystems and the Subsidiary shall have delivered to San
West at the Effective Date a certificate dated as of the Effective Date,
executed by Human BioSystems and the Subsidiary, certifying that the conditions
specified in this Paragraph 16 have been fulfilled.





14

 




(l)

Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to San West and
its counsel, whose approval shall not be unreasonably withheld.

17.

Finders Fees.  On the Effective Date, Human BioSystems shall deliver to Dutchess
Advisors LLC 817,454 shares of the Human BioSystems Common Stock as payment for
finders fees in connection with the Merger.  In that regard, Human BioSystems
shall indemnify and hold harmless San West from any and all claims with respect
to finders fees.  All shares of the Human BioSystems Common Stock to be received
by Dutchess Advisors LLC hereunder shall be restricted in their resale as
provided in the Securities Act in this Agreement.

18.

The Nature and Survival of Representations, Covenants and Warranties.  All
statements and facts contained in any memorandum, certificate, instrument, or
other document delivered by or on behalf of the parties hereto for information
or reliance pursuant to this Agreement, shall be deemed representations,
covenants and warranties by the parties hereto under this Agreement.  All
representations, covenants and warranties of the parties shall survive the
Effective Date and all inspections, examinations, or audits on behalf of the
parties, shall expire 18 months after the Effective Date.

19.

Records of San West.  For a period of five years following the Effective Date,
the books of account and records of San West pertaining to all periods prior to
the Effective Date shall be available for inspection by the San West
Stockholders for use in connection with tax audits.

20.

Destruction of Property.  If, on or before the Effective Date, any substantial
portion of the fixed assets of any of the parties hereto shall suffer a loss of
fire, flood, tornado, hurricane, riot, accident or other calamity, whether or
not insured, to such an extent that in the opinion of Human BioSystems there
will be such a delay in repairing or replacing said assets so as to materially
affect the future operations of any such party, then the other parties hereto
may, at their sole option, terminate this Agreement without cost, expense, or
liability to any party.

21.

Default by Human BioSystems or the Subsidiary.  If San West does not default
hereunder and either of Human BioSystems or the Subsidiary defaults hereunder,
San West may elect to terminate this Agreement as well as any other agreement
executed by San West in connection with the transactions contemplated by this
Agreement, including but not limited to any independent nondisclosure agreement
or any other independent agreements, whereupon no party shall be liable to the
others hereunder, or San West may assert any remedy, including specific
performance, which San West may have by reason of any such default.  From and
after the Effective Date, subject to the terms and provisions hereof, in the
event of a breach by any party of the terms of this Agreement or any obligation
of a party which survives the Effective Date, the non-defaulting party may
assert any remedy, either at law or in equity to which such non-defaulting party
may be entitled.

22.

Default by San West.  If Human BioSystems and the Subsidiary do not default
hereunder and San West defaults hereunder, Human BioSystems may elect to
terminate this Agreement as well as any other agreement executed by Human
BioSystems and the Subsidiary in connection with the transactions contemplated
by this Agreement, including but not limited to any independent nondisclosure
agreement or any other independent agreements, whereupon no party shall be
liable to the others hereunder, or Human BioSystems and the Subsidiary may
assert any remedy, including specific performance, which Human BioSystems and
the Subsidiary may have by reason of any such default of San West.  From and
after the Effective Date, subject to the terms and provisions hereof, in the
event of a breach by any party of the terms of this Agreement or any obligation
of a party which survives the Effective Date, the non-defaulting party may
assert any remedy, either at law or in equity, to which such non-defaulting
party may be entitled.

23.

Termination.  In the event of the termination of this Agreement prior to the
Effective Date, no party shall have any obligation to any other in connection
herewith or in connection with any other documents which may have been executed
by any party with respect to the transactions contemplated by this Agreement
whether or not such documents are described herein.

24.

Cooperation.  The parties hereto will each cooperate with the other, at the
other’s request and expense, in furnishing information, testimony, and other
assistance in connection with any actions, proceedings, arrangements, disputes
with other persons or governmental inquiries or investigations involving the
parties hereto or the transactions contemplated hereby.




15

 



25.

Further Conveyances and Assurances.  After the Effective Date, each of the
parties hereto will, without further cost or expense to, or consideration of any
nature from any other party hereto, execute and deliver, or cause to be executed
and delivered, to the other parties, such additional documentation and
instruments of transfer and conveyance, and will take such other and further
actions, as the other parties may reasonably request as more completely to
consummate the transactions contemplated hereby.

26.

Effective Date.  The Effective Date of the Merger contemplated hereunder shall
be on or before April 17, 2009, subject to acceleration or postponement from
time to time as the parties hereto may mutually agree.  The closing of the
Merger shall be conducted by electronic communications at 2:00 p.m. Pacific time
on the Effective Date, unless another hour or place is mutually agreed upon by
the parties hereto, at which time Articles of Merger for the Subsidiary and San
West shall be filed with the State of Nevada as described herein

27.

Deliveries on the Effective Date by San West.  Following the filing of Articles
of Merger for the Subsidiary and San West as described herein, on the Effective
Date, San West shall deliver all documents and certifications required to be
delivered hereunder.

All documents reflecting any actions taken, received or delivered pursuant to
this Paragraph 26 shall be reasonably satisfactory in form and substance to
Human BioSystems and the Subsidiary and their counsel.

28.

Deliveries on the Effective Date by Human BioSystems and the Subsidiary.
 Following the filing of Articles of Merger for the Subsidiary and San West as
described herein, on the Effective Date, Human BioSystems and the Subsidiary
shall deliver shall deliver all documents and certifications required to be
delivered hereunder.

All documents reflecting any actions taken, received or delivered pursuant to
this Paragraph 27 shall be reasonably satisfactory in form and substance to San
West and its counsel.

29.

No Assignment.  This Agreement shall not be assignable by any party without the
prior written consent of the other parties, which consent shall be subject to
such party’s sole, absolute and unfettered discretion.

30.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in San Jose, California.  If such
mediation fails, then any such dispute shall be resolved by binding arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time the arbitration proceeding commences, except that (a)
California law and the Federal Arbitration Act must govern construction and
effect, (b) the locale of any arbitration must be in San Jose, California, and
(c) the arbitrator must with the award provide written findings of fact and
conclusions of law.  Any party may seek from a court of competent jurisdiction
any provisional remedy that may be necessary to protect its rights or assets
pending the selection of the arbitrator or the arbitrator’s determination of the
merits of the controversy.  The exercise of such arbitration rights by any party
will not preclude the exercise of any self-help remedies (including without
limitation, setoff rights) or the exercise of any non-judicial foreclosure
rights.  An arbitration award may be entered in any court having jurisdiction.

31.

Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other parties.
 Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party shall bear its own costs and expenses (including any fees or
disbursements of its counsel, accountants, brokers, investment bankers, and
finders fees).





16

 




32.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

33.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to Human BioSystems and the Subsidiary, addressed to Mr.
Harry Masuda at 1127 Harker Avenue, Palo Alto, California 94301, telephone (650)
323-0943, telecopier (650) 327-8658, and e-mail hmasuda@humanbiosystems.com; and
if to San West, addressed to Mr. Frank J. Drechsler at 10350 Mission Gorge Road,
Santee, California 92069, telephone (714) 724-3355, telecopier (714) 968-6840,
and email fjdrechsler@yahoo.com.  Any party hereto may change its address upon
10 days’ written notice to any other party hereto.

34.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

35.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

36.

Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

37.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

38.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

39.

Excusable Delay.  The parties shall not be obligated to perform and shall not be
deemed to be in default hereunder, if the performance of a non-monetary
obligation required hereunder is prevented by the occurrence of any of the
following, other than as the result of the financial inability of the party
obligated to perform: acts of God, strikes, lock-outs, other industrial
disturbances, acts of a public enemy, war or war-like action (whether actual,
impending or expected and whether de jure or de facto), acts of terrorists,
arrest or other restraint of government (civil or military), blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination or other causes, whether of the kind herein enumerated
or otherwise, that are not reasonably within the control of the party claiming
the right to delay performance on account of such occurrence.

40.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the undersigned parties and their respective successors and
assigns (as herein expressly permitted), and such agreements and assumptions
shall not inure to the benefit of the obligees or any other party, whomsoever,
it being the intention of the parties hereto that no one shall be or be deemed
to be a third-party beneficiary of this Agreement.

41.

Time of the Essence.  Time is of the essence of this Agreement.





17




42.

Incorporation by Reference.  The Attachments and Schedules to this Agreement
referred to or included herein constitute integral parts to this Agreement and
are incorporated into this Agreement by this reference.

43.

Press Releases and Public Announcements.  No party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
prior to the Effective Date without the prior written approval of the other
parties; provided, however, that any party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly-traded securities (in which case the
disclosing party will use its efforts to advise the other parties prior to
making the disclosure).

44.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

45.

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any of the Other Agreements or exhibits referred to herein, the
terms of this Agreement shall control.

46.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court located in Santa
Clara County, California, as well as of the Courts of the State of California in
Santa Clara County, California over any suit, action or proceeding arising out
of or relating to this Agreement.  Each party hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.

47.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Plan of Merger on April 7.
2009.

HUMAN BIOSYSTEMS




By

    Harry Masuda, Chief Executive Officer







HUMAN BIOSYSTEMS ACQUISITION COMPANY




By

    Harry Masuda, Chief Executive Officer







SAN WEST, INC.




By

    Frank J. Drechsler, Chief Executive Officer





18

 




Attachments:

Attachment A

Subscription Agreement

Attachment B

Articles of Incorporation of Human BioSystems Acquisition Company

Attachment C

Bylaws of Human BioSystems Acquisition Company

Attachment D

Settlement Agreement

Attachment E

Properties to be Sold




Schedules:

Schedule 13(c)

Violations of Various Documents

Schedule 13(g)

States in which San West is Qualified to do Business

Schedule 13(j)

Change in Present Status

Schedule 13(k)

Tax Return Deficiencies

Schedule 13(l)

Litigation

Schedule 13(m)

Material Violations

Schedule 13(n)

Defaults

Schedule 13(o)

Failure to have all Permits and Approvals

Schedule 13(p)

Properties

Schedule 13(q)

Patents and Trademarks

Schedule 13(r)

Compliance with Environmental Laws

Schedule 13(s)

Absence of Certain Changes or Events

Schedule 13(v)

Employment Contracts





19

 




ATTACHMENT A

 



HUMAN BIOSYSTEMS
SUBSCRIPTION AGREEMENT

Human BioSystems

1127 Harker Avenue

Palo Alto, California 94301

Re:

Offering of Common Stock Pursuant to a Plan of Merger

Gentlemen:

1.

Subscription.  The undersigned San West Stockholder hereby applies to accept
shares of the common stock, no par value per share (the “Human BioSystems Common
Stock”) of Human BioSystems, a California corporation (the “Company”) indicated
below in accordance with the terms of this Subscription Agreement and the
private placement relating to that certain Plan and Agreement of Triangular
Merger between Human BioSystems, Human BioSystems Acquisition Company and San
West, Inc. dated April ___, 2009 (the “Plan of Merger”).  The undersigned San
West Stockholder is a stockholder of San West, Inc., a Nevada corporation, and
pursuant to the Plan of Merger and the Merger between Human BioSystems
Acquisition Company and San West, Inc. shall receive _______ shares of the Human
BioSystems Common Stock in exchange for all of his ________ shares of common
stock in San West, Inc., par value $0.001 per share (the “San West Common
Stock”).  All capitalized terms which are not otherwise defined herein shall
have the meaning ascribed to such terms as defined in the Plan of Merger.

2.

Representations and Warranties of the San West Stockholder.  The undersigned San
West Stockholder represents and warrants as follows:

(a)

The undersigned San West Stockholder has received information provided to him in
writing by the Company, or information from books and records of the Company, as
specified below.  The undersigned San West Stockholder understands that all
documents, records and books pertaining to this investment have been made
available for inspection by him, his attorney and/or his accountant and/or his
“Purchaser Representative” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and that the books
and records of the Company will be available, upon reasonable notice, for
inspection by San West Stockholders during reasonable business hours at the
Company’s principal place of business.  The undersigned San West Stockholder
and/or his advisers have had a reasonable opportunity to ask questions of and
receive answers from the Company, or a person or persons acting on its behalf,
concerning the Merger, and all such questions have been answered to the full
satisfaction of the undersigned San West Stockholder.  No oral representations
have been made and, to the extent oral information has been furnished to the
undersigned San West Stockholder or his advisers in connection with the Merger,
such information was consistent with all written information furnished

(b)

Specifically, the undersigned San West Stockholder was provided with access to
the Company’s filings with the Securities and Exchange Commission, including the
following:

(i)

The Company’s annual report to stockholders for the most recent fiscal year, any
definitive proxy statement or information statement filed in connection with
that annual report, and, if requested by the undersigned San West Stockholder in
writing, a copy of the Company’s most recent Form 10-K pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(ii)

The information contained in an annual report on Form 10-K pursuant to the
Exchange Act.





1







 




(iii)

The information contained in any reports or documents required to be filed by
the Company under Sections 13(a), 14(a), 14(c), and 15(d) of the Exchange Act
since the distribution or filing of the reports specified above.

(iv)

A brief description of the securities being offered, the terms of the Merger,
and any material changes in the Company’s affairs that are not disclosed in the
documents furnished.

(c)

The undersigned San West Stockholder (i) has adequate means of providing for his
current needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Human BioSystems Common Stock for an indefinite period, and
(iv) at the present time, could afford a complete loss of such investment.

(d)

The undersigned San West Stockholder recognizes that the Human BioSystems Common
Stock as an investment involves special risks, including those disclosed to the
undersigned San West Stockholder by the Company.

(e)

The undersigned San West Stockholder understands that the shares of the Human
BioSystems Common Stock have not been nor will be registered under the
Securities Act or the securities laws of any state, in reliance upon an
exemption therefrom for non-public offerings.  The undersigned San West
Stockholder understands that the shares of the Human BioSystems Common Stock
received by him must be held indefinitely unless they are subsequently
registered or an exemption from such registration is available.  The undersigned
San West Stockholder further understands that the Company has not agreed and is
under no obligation to register the Human BioSystems Common Stock on his behalf
or to assist him in complying with any exemption from registration.

(f)

The shares of the Human BioSystems Common Stock are being accepted solely for
his own account for investment and not for the account of any other person and
not for distribution, assignment, or resale to others and no other person has a
direct or indirect beneficial interest in the shares of the Human BioSystems
Common Stock.  The undersigned San West Stockholder or his advisers have such
knowledge and experience in financial, tax, and business matters to enable him
to utilize the information made available to him in connection with the Merger
to evaluate the merits and risks of the prospective investment and to make an
informed investment decision with respect thereto.

(g)

The undersigned San West Stockholder, if a corporation, partnership, trust, or
other entity, is authorized and otherwise duly qualified to purchase and hold
the Human BioSystems Common Stock.

(h)

All information which the undersigned San West Stockholder has provided to the
Company concerning himself, his financial position, and his knowledge of
financial and business matters, or, in the case of a corporation, partnership,
trust or other entity, the knowledge of financial and business matters of the
person making the investment decision on behalf of such entity, is correct and
complete as of the date set forth at the end hereof, and if there should be any
adverse change in such information prior to his subscription being accepted, he
will immediately provide the Company with such information.

(i)

The undersigned San West Stockholder understands and agrees that the following
restrictions and limitations are applicable to his purchase and his resales,
hypothecations or other transfers of the Human BioSystems Common Stock pursuant
to Regulation D under the Securities Act:

(i)

The undersigned San West Stockholder agrees that the shares of the Human
BioSystems Common Stock shall not be sold, pledged, hypothecated or otherwise
transferred unless the shares of the Human BioSystems Common Stock are
registered under the Securities Act, and the securities laws of any state or is
exempt therefrom;

(ii)

A legend in substantially the following form has been or will be placed on any
certificate(s) or other document(s) evidencing the shares of the Human
BioSystems Common Stock:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.





2







 

(iii)

Stop transfer instructions to the transfer agent of the Human BioSystems Common
Stock have been or will be placed with respect to the Human BioSystems Common
Stock so as to restrict the resale, pledge, hypothecation or other transfer
thereof, subject to the further items hereof, including the provisions of the
legend set forth in subparagraph (ii) above; and

(iv)

The legend and stop transfer instructions described in subparagraphs (ii) and
(iii) above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the undersigned San West Stockholder of
certificate(s) or other document(s) for transfer.

(j)

The undersigned San West Stockholder understands that neither the Securities and
Exchange Commission nor the securities commission of any state has made any
finding or determination relating to the fairness for public investment in the
Human BioSystems Common Stock and that the Securities and Exchange Commission as
well as the securities commission of any state will not recommend or endorse any
offering of securities.

(k)

The undersigned San West Stockholder acknowledges and is aware that it never has
been represented, guaranteed, or warranted to him by the Company, its directors,
officers, agents or employees, or any other person, expressly or by implication,
that the limited past performance or experience on the part of the Company, or
any future projections will in any way indicate the predictable results of the
ownership of the Human BioSystems Common Stock or of the overall financial
performance of the Company.

(l)

The undersigned San West Stockholder acknowledges that
___________________________ (complete if applicable) has acted as the “Purchaser
Representative” as defined in Regulation D promulgated under the Securities Act,
and (i) that he can bear the economic risk of this investment; (ii) he has
relied upon the advice of the Purchaser Representative as to the merits of an
investment in the Company and the suitability of such investment for the
undersigned San West Stockholder; and (iii) the Purchaser Representative has
confirmed to him, in writing, any past, present or future material relationship,
actual or contemplated, between the Purchaser Representative or its affiliates
and the Company or its affiliates.

(m)

The undersigned San West Stockholder acknowledges that the Company has made
available to him or the Purchaser Representative, if any, or other personal
advisers the opportunity to obtain additional information to verify the accuracy
of the information furnished to him and to evaluate the merits and risks of this
investment.

(n)

The undersigned San West Stockholder confirms that he has consulted with the
Purchaser Representative, if any, or other personal advisers and that the
Purchaser Representative or other advisers have analyzed the information
furnished to him and the documents relating thereto on his behalf and have
advised him of the business and financial aspects and consequences of and
potential liabilities associated with his investment in the Human BioSystems
Common Stock.  The undersigned San West Stockholder represents that he has made
other risk capital investments or other investments of a speculative nature, and
by reason of his business and financial experience and of the business and
financial experience of those persons he has retained to advise him with respect
to investments of this nature.  In reaching the conclusion that he desires to
acquire the Human BioSystems Common Stock, the undersigned San West Stockholder
has carefully evaluated his financial resources and investments and acknowledges
that he is able to bear the economic risks of this investment.

(o)

The undersigned San West Stockholder acknowledges that all information made
available to him and/or the Purchaser Representative, if any, and/or personal
advisers in connection with his investment in the human BioSystems Common Stock,
including the information furnished to him, is and shall remain confidential in
all respects and may not be reproduced, distributed or used for any other
purpose without the prior written consent of the Company.



3




 

 

(p)

The undersigned San West Stockholder is an “Accredited Investor” as defined in
Rule 501(a) of the Securities Act.

(q)

The undersigned San West Stockholder understands and agrees that the shares of
the Human BioSystems Common Stock to be received by him as a result of the
Merger will be subject to the terms of the Escrow Agreement described in the
Plan of Merger, as amended.  Consequently, rather than receiving the shares of
the Human BioSystems Common Stock on the Effective Date of the Merger, the
undersigned San West Stockholder authorizes San West, Inc. to deliver the shares
of the Human BioSystems Common Stock to the Escrow Agent named in the Escrow
Agreement, with such shares to be held and subject to all of the terms of the
Escrow Agreement.

3.

Indemnification.  The undersigned San West Stockholder agrees to indemnify and
hold harmless the Company and its affiliates from and against all damages,
losses, costs, and expenses (including reasonable attorneys’ fees) which they
may incur by reason of the failure of the undersigned San West Stockholder to
fulfill any of the terms or conditions of this subscription, or by reason of any
breach of the representations and warranties made by the undersigned San West
Stockholder herein, or in any document provided by the undersigned San West
Stockholder to the Company.

4.

Survival.  The foregoing representations, warranties and undertakings are made
with the intent that they may be relied upon in determining the undersigned San
West Stockholder’s suitability as a stockholder in the Company and the
undersigned San West Stockholder hereby agrees that such representations and
warranties shall survive his acceptance of the Human BioSystems Common Stock in
connection with the Merger.  The undersigned San West Stockholder hereby
acknowledges and agrees that he is not entitled to cancel, terminate or revoke
this Subscription Agreement, or any agreements hereunder, and that this
Subscription Agreement and such agreements shall survive (a) changes in the
transactions, documents, and instruments previously furnished to the undersigned
San West Stockholder which are not materially adverse, and (b) the undersigned
San West Stockholder’s death or disability.

5.

Incorporation by Reference.  The Plan of Merger and all other agreements or
documents referred to or included herein constitute integral parts to this
Agreement and are incorporated into this Agreement by this reference.

6.

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the undersigned San West
Stockholder or to the Company at the respective addresses set forth herein.

7.

Miscellaneous.

(a)

Notwithstanding any of the representations, warranties, acknowledgments, or
agreements made herein by the undersigned San West Stockholder, the undersigned
San West Stockholder does not thereby or in any other manner waive any rights
granted to the undersigned San West Stockholder under federal or state
securities laws.

(b)

Words of any gender used in this Subscription Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

(c)

In the event of any conflict between the terms of this Subscription Agreement or
the Plan of Merger, the terms of the Plan of Merger shall control.

(d)

This Subscription Agreement contains the entire understanding of the parties and
may not be changed orally, but only by an instrument in writing signed by the
party against whom enforcement of any waiver, change, modification, extension,
or discharge is sought.





4







 







(e)

This Subscription Agreement shall be enforced, governed, and construed in all
respects in accordance with the laws of the State of California and all
obligations hereunder shall be deemed performable in Orange County, California.

 







IN WITNESS WHEREOF, I have executed this Subscription Agreement as of the ___
day of _______, 2009.








(Signature)



(Print or Type Name)



Social Security Number



Address



Number of Shares of San West Common Stock Held


Subscription Accepted this ____ day of ____________, 2009.




HUMAN BIOSYSTEMS










By

    Harry Masuda, Chief Executive Officer





6







 













ATTACHMENT B

ARTICLES OF INCORPORATION OF

HUMAN BIOSYSTEMS ACQUISITION COMPANY




[ac002.gif] [ac002.gif]

[ac1002.gif] [ac1002.gif]

[ac2002.gif] [ac2002.gif]

[ac3002.gif] [ac3002.gif]

[ac4002.gif] [ac4002.gif]

[ac5002.gif] [ac5002.gif]

[ac6002.gif] [ac6002.gif]
















ATTACHMENT C

 

BYLAWS OF

HUMAN BIOSYSTEMS ACQUISITION COMPANY




ARTICLE I
Offices

1.1.

Registered Office.  The registered office of HUMAN BIOSYSTEMS ACQUISITION
COMPANY (the “Company”) required by Section 78.035 of the Nevada Revised
Statutes or any successor statute (the “NRS”) to be maintained in the State of
Nevada shall be the registered office named in the Articles of Incorporation of
the Company, as they may be amended or restated from time to time in accordance
with the NRS (the “Articles of Incorporation”).

1.2.

Other Offices.  The Company may also have offices at such other places both
within and without the State of Nevada as the Board of Directors of the Company
(the “Board of Directors”) may determine from time to time or as the business of
the Company may require.

ARTICLE II
Meetings of Stockholders

2.1.

Place of Meetings.  Meetings of the Company’s stockholders shall be held at such
place within or without the State of Nevada as may be designated by the Board of
Directors or the officer calling the meeting, or, in the absence of such
designation, at the principal office of the Company.

2.2.

Annual Meeting.  An annual meeting of the stockholders, for the election of
directors to succeed those whose terms expire or to fill vacancies and for the
transaction of such other business as may properly come before the meeting,
shall be held on such date and at such time as the Board of Directors shall fix
and set forth in the notice of the meeting, which date shall be within 13 months
subsequent to the last annual meeting of stockholders.  At the annual meeting of
the stockholders, only such business shall be conducted as shall have been
properly brought before the annual meeting as set forth in Paragraph 2.8 hereof.
 Failure to hold the annual meeting at the designated time shall not work a
dissolution of the Company.

2.3.

Special Meetings.  Subject to the rights of the holders of any series of the
Company’s preferred stock (the “Preferred Stock”), as designated in any
resolutions adopted by the Board of Directors and filed with the State of Nevada
(a “Preferred Stock Designation”), special meetings of the stockholders may be
called at any time only by (a) the Chairman of the Board, (b) the Chief
Executive Officer, (c) the President, (d) the holders of at least 10 percent of
all of the shares entitled to vote at the proposed special meeting, or (e) the
Board of Directors pursuant to a duly adopted resolution.  Special Stockholder
Meetings may not be called by any other person or persons or in any other
manner.  Elections of directors need not be by written ballot unless the Bylaws
shall so provide.  Upon written request of any person or persons who have duly
called a special meeting, it shall be the duty of the Secretary to fix the date
of the meeting to be held not less than 10 nor more than 60 days after the
receipt of the request and to give due notice thereof, as required by the NRS.
 If the Secretary shall neglect or refuse to fix the date of the meeting and
give notice thereof, the person or persons calling the meeting may do so.

2.4.

Notice of Meeting.  Written or printed notice of all meetings, stating the
place, day and hour of the meeting and the purpose or purposes for which the
meeting is called, shall be delivered not less than 10 nor more than 60 days
before the date of the meeting, either personally or by mail, by or at the
direction of the Chairman of the Board or Secretary, to each stockholder
entitled to vote at such meeting.  If mailed, such notice shall be deemed to be
delivered to a stockholder when deposited in the United States mail addressed to
such stockholder at such stockholder’s address as it appears on the stock
transfer records of the Company, with postage thereon prepaid.

2.5.

Registered Holders of Shares; Closing of Share Transfer Records; and Record
Date.








1




 

(a)

Registered Holders as Owners.  Unless otherwise provided under the NRS, the
Company may regard the person in whose name any shares are registered in the
stock transfer records of the Company at any particular time (including, without
limitation, as of a record date fixed pursuant to subparagraph (b) of this
Paragraph 2.5) as the owner of such shares at that time for purposes of voting,
receiving distributions thereon or notices in respect thereof, transferring such
shares, exercising rights of dissent with respect to such shares, entering into
agreements with respect to such shares, or giving proxies with respect to such
shares; and neither the Company nor any of its officers, directors, employees or
agents shall be liable for regarding that person as the owner of such shares at
that time for those purposes, regardless of whether that person possesses a
certificate for such shares.

(b)

Record Date.  For the purpose of determining stockholders entitled to notice of
or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive a distribution by the Company (other than a distribution
involving a purchase or redemption by the Company of any of its own shares) or a
share dividend, or in order to make a determination of stockholders for any
other proper purpose, the Board of Directors may fix in advance a date as the
record date for any such determination of stockholders, such date in any case to
be not more than 60 days and, in the case of a meeting of stockholders, not less
than 10 days, prior to the date on which the particular action requiring such
determination of stockholders is to be taken.  The Board of Directors shall not
close the books of the Company against transfers of shares during the whole or
any part of such period.

If the Board of Directors does not fix a record date for any meeting of the
stockholders, the record date for determining stockholders entitled to notice of
or to vote at such meeting shall be at the close of business on the day next
preceding the day on which notice is given, or, if in accordance with Paragraph
7.3 of these Bylaws notice is waived, at the close of business on the day next
preceding the day on which the meeting is held.

2.6.

Quorum of Stockholders; Adjournment.  Unless otherwise provided in the Articles
of Incorporation, a majority of the outstanding shares of capital stock of the
Company entitled to vote, present in person or represented by proxy, shall
constitute a quorum at any meeting of the stockholders, and the stockholders
present at any duly convened meeting may continue to do business until
adjournment notwithstanding any withdrawal from the meeting of holders of shares
counted in determining the existence of a quorum.  Unless otherwise provided in
the Articles of Incorporation or these Bylaws, any meeting of the stockholders
may be adjourned from time to time by the chairman of the meeting or the holders
of a majority of the issued and outstanding stock, present in person or
represented by proxy, whether or not a quorum is present, without notice other
than by announcement at the meeting at which such adjournment is taken, and at
any such adjourned meeting at which a quorum shall be present any action may be
taken that could have been taken at the meeting originally called; provided that
if the adjournment is for more than 30 days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at the
adjourned meeting.

2.7.

Voting by Stockholders.

(a)

Voting on Matters Other than the Election of Directors.  With respect to any
matters as to which no other voting requirement is specified by the NRS, the
Articles of Incorporation or these Bylaws, and, subject to the rights of the
holders of any series of Preferred Stock to elect directors under specific
circumstances, the affirmative vote required for stockholder action shall be
that of a majority of the shares present in person or represented by proxy at
the meeting (as counted for purposes of determining the existence of a quorum at
the meeting).

(b)

Voting in the Election of Directors.  Unless otherwise provided in the Articles
of Incorporation or these Bylaws in accordance with the NRS, directors shall be
elected by a plurality of the votes cast by the holders of outstanding shares of
capital stock of the Company entitled to vote in the election of directors at a
meeting of stockholders at which a quorum is present.

(c)

Consents in Lieu of Meeting.  Any action that is required or permitted to be
taken by the stockholders of the Company at any annual or special meeting of
stockholders may be taken without a meeting if, before or after the action, a
written consent thereto is signed by stockholders holding at least a majority of
the voting power, except that if a different proportion of voting power is
required for such an action at a meeting, then that








2




Bylaws of Marshall Acquisition Company, Inc. v1.doc




proportion of written consents is required.  In no instance where action is
authorized by written consent need a meeting of stockholders be called or notice
given.

(d)

Telephone Meetings.  Stockholders may participate in a meeting of stockholders
by means of a telephone conference or similar methods of communication by which
all persons participating in the meeting can hear each other. Participation in a
meeting pursuant to this subsection constitutes presence in person at the
meeting.

(e)

Other.  The Board of Directors, in its discretion, or the officer of the Company
presiding at a meeting of stockholders of the Company, in his discretion, may
require that any votes cast at such meeting shall be cast by written ballot.

2.8.

Business to be Conducted at Annual or Special Stockholder Meetings. At any
annual or special meeting of stockholders, only such business shall be
conducted, and only such proposals shall be acted upon, as shall have been
disclosed in the notice delivered to the stockholders with respect to such
meeting.

2.9.

Proxies.  Each stockholder entitled to vote at a meeting of stockholders may
authorize another person or persons to act for him by proxy.  Proxies for use at
any meeting of stockholders shall be filed with the Secretary, or such other
officer as the Board of Directors may from time to time determine by resolution,
before or at the time of the meeting.  All proxies shall be received and taken
charge of and all ballots shall be received and canvassed by the secretary of
the meeting who shall decide all questions relating to the qualification of
voters, the validity of the proxies, and the acceptance or rejection of votes,
unless an inspector or inspectors shall have been appointed by the chairman of
the meeting, in which event such inspector or inspectors shall decide all such
questions.

2.10.

Approval or Ratification of Acts or Contracts by Stockholders.  The Board of
Directors in its discretion may submit any act or contract for approval or
ratification at any annual meeting of the stockholders, or at any special
meeting of the stockholders called for the purpose of considering any such act
or contract, and any act or contract that shall be approved or be ratified by
the vote of the stockholders holding a majority of the issued and outstanding
shares of stock of the Company entitled to vote and present in person or by
proxy at such meeting (provided that a quorum is present), shall be as valid and
as binding upon the Company and upon all the stockholders as if it has been
approved or ratified by every stockholder of the Company.

2.11.

Inspectors of Election.  The Company shall, in advance of any meeting of
stockholders, appoint one or more inspectors of election, who may be employees
of the Company, to act at the meeting or any adjournment thereof and to make a
written report thereof.  The Company may designate one or more persons as
alternate inspectors to replace any inspector who fails to act.  If no inspector
so appointed or designated is able to act at a meeting of stockholders, the
chairman or the person presiding at the meeting shall appoint one or more
inspectors to act at the meeting.  Each inspector, before entering upon the
discharge of his duties, shall take and sign an oath to execute faithfully the
duties of inspector with strict impartiality and according to the best of his
ability.

The inspector or inspectors so appointed or designated shall: (a) ascertain the
number of shares of capital stock of the Company outstanding and the voting
power of each such share; (b) determine the shares of capital stock of the
Company represented at the meeting and the validity of proxies and ballots; (c)
count all votes and ballots; (d) determine and retain for a reasonable period a
record of the disposition of any challenges made to any determination by the
inspectors; and (e) certify their determination of the number of shares of the
capital stock of the Company represented at the meeting and such inspectors’
count of all votes and ballots.  Such certification and report shall specify
such other information as may be required by law.  In determining the validity
and counting of proxies and ballots cast at any meeting of stockholders of the
Company, the inspectors may consider such information as is permitted by
applicable law.  No person who is a candidate for an office at an election may
serve as an inspector at such election.








3




Bylaws of Marshall Acquisition Company, Inc. v1.doc




ARTICLE III
Directors

3.1.

Powers, Number, Classification and Tenure.

(a)

The powers of the Company shall be exercised by or under the authority of, and
the business and affairs of the Company shall be managed under the direction of,
the Board of Directors.  Each director shall hold office for the full term for
which such director is elected and until such director’s successor shall have
been duly elected and qualified or until his earlier death or resignation or
removal in accordance with the Articles of Incorporation or these Bylaws.

(b)

Within the limits specified in the Articles of Incorporation, and subject to the
rights of the holders of any series of Preferred Stock to elect directors under
specific circumstances, the number of directors that shall constitute the whole
Board of Directors shall be fixed by, and may be increased or decreased from
time to time by, the affirmative vote of a majority of the stockholders of the
Company or a majority of the members at any time constituting the Board of
Directors.  Except as provided in the Articles of Incorporation, and subject to
the rights of the holders of any series of Preferred Stock to elect directors
under specific circumstances, newly created directorships resulting from any
increase in the number of directors and any vacancies on the Board of Directors
resulting from death, resignation, disqualification, removal or other cause
shall be filled by the affirmative vote of a majority of the remaining directors
then in office, even though less than a quorum of the Board of Directors.  Any
director elected in accordance with the preceding sentence shall hold office for
the remainder of the full term of the class of directors in which the new
directorship was created or the vacancy occurred and until such director’s
successor shall have been elected and qualified or until his earlier death,
resignation or removal.  No decrease in the number of directors constituting the
Board of Directors shall shorten the term of any incumbent director.

3.2.

Qualifications.  Directors need not be residents of the State of Nevada or
stockholders of the Company.

3.3.

Place of Meeting; Order of Business.  Except as otherwise provided by law,
meetings of the Board of Directors, regular or special, may be held either
within or without the State of Nevada, at whatever place is specified by the
person or persons calling the meeting.  In the absence of specific designation,
the meetings shall be held at the principal office of the Company.  At all
meetings of the Board of Directors, business shall be transacted in such order
as shall from time to time be determined by the Chairman of the Board, or in his
absence by the President, or by resolution of the Board of Directors.

3.4.

Regular Meetings.  Regular meetings of the Board of Directors shall be held, in
each case, at such hour and on such day as may be fixed by resolution of the
Board of Directors, without further notice of such meetings.  The time or place
of holding regular meetings of the Board of Directors may be changed by the
Chairman of the Board by giving written notice thereof as provided in Paragraph
3.6 hereof.

3.5.

Special Meetings.  Special meetings of the Board of Directors shall be held,
whenever called by the Chairman of the Board or by resolution adopted by the
Board of Directors, in each case, at such hour and on such day as may be stated
in the notice of the meeting.

3.6.

Attendance at and Notice of Meetings.  Written notice of the time and place of,
and general nature of the business to be transacted at, all special meetings of
the Board of Directors, and written notice of any change in the time or place of
holding the regular meetings of the Board of Directors, shall be given to each
director personally or by mail or by telegraph, telecopier or similar
communication at least one day before the day of the meeting; provided, however,
that notice of any meeting need not be given to any director if waived by him in
writing, or if he shall be present at such meeting.  Participation in a meeting
of the Board of Directors shall constitute presence in person at such meeting,
except where a person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.

3.7.

Quorum of and Action by Directors.  A majority of the directors in office shall
constitute a quorum of the Board of Directors for the transaction of business;
but a lesser number may adjourn from day to day








4




 




until a quorum is present.  Except as otherwise provided by law or in these
Bylaws, all questions shall be decided by the vote of a majority of the
directors present at a meeting at which a quorum is present.

3.8.

Board and Committee Action Without a Meeting.  Unless otherwise restricted by
the Articles of Incorporation or these Bylaws, any action required or permitted
to be taken at a meeting of the Board of Directors or any committee thereof may
be taken without a meeting if a consent in writing, setting forth the action so
taken, is signed by all the members of the Board of Directors or such committee,
as the case may be, and shall be filed with the Secretary.

3.9.

Board and Committee Telephone Meetings.  Subject to the provisions required or
permitted by the NRS for notice of meetings, unless otherwise restricted by the
Articles of Incorporation or these Bylaws, members of the Board of Directors, or
members of any committee designated by the Board of Directors, may participate
in and hold a meeting of such Board of Directors or committee by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting pursuant to this Paragraph 3.9 shall constitute presence in person at
such meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.

3.10.

Compensation.  Directors shall receive such compensation for their services as
shall be determined by the Board of Directors.

3.11.

Removal.  Except as otherwise provided in any Preferred Stock Designation, any
director may be removed from office only by the affirmative vote of the holders
of a majority or more of the combined voting power of the then outstanding
shares of capital stock of the Company entitled to vote at a meeting of
stockholders called for that purpose, voting together as a single class.

3.12.

Committees of the Board of Directors.

(a)

The Board of Directors, by resolution adopted by a majority of the full Board of
Directors, may designate from among its members one or more committees, each of
which shall be comprised of one or more of its members, and may designate one or
more of its members as alternate members of any committee, who may, subject to
any limitations by the Board of Directors, replace absent or disqualified
members at any meeting of that committee.  Any such committee, to the extent
provided in such resolution or in the Articles of Incorporation or these Bylaws,
shall have and may exercise all of the authority of the Board of Directors to
the extent permitted by the NRS, including, without limitation, the power and
authority to declare a dividend, to authorize the issuance of stock or to adopt
a plan of merger pursuant to Section 78.125 of the NRS.  Any such committee may
authorize the seal of the Company to be affixed to all papers which may require
it.  In addition to the above, such committee or committees shall have such
other powers and limitations of authority as may be determined from time to time
by resolution adopted by the Board of Directors.

(b)

The Board of Directors shall have the power at any time to change the membership
of any such committee and to fill vacancies in it.  A majority of the number of
members of any such committee shall constitute a quorum for the transaction of
business unless a greater number is required by a resolution adopted by the
Board of Directors.  The act of the majority of the members of a committee
present at any meeting at which a quorum is present shall be the act of such
committee, unless the act of a greater number is required by a resolution
adopted by the Board of Directors.  Each such committee may elect a chairman and
appoint such subcommittees and assistants as it may deem necessary.  Except as
otherwise provided by the Board of Directors, meetings of any committee shall be
conducted in accordance with Paragraphs 3.4, 3.5, 3.6, 3.7, 3.8, 3.9 and 7.3
hereof.  In the absence or disqualification of a member of a committee, the
member or members present at any meeting and not disqualified from voting,
whether or not constituting a quorum, may unanimously appoint another member of
the Board of Directors to act at the meeting in the place of the absent or
disqualified member.  Any member of any such committee elected or appointed by
the Board of Directors may be removed by the Board of Directors whenever in its
judgment the best interests of the Company will be served thereby, but such
removal shall be without prejudice to the contract rights, if any, of the person
so removed.  Election or appointment of a member of a committee shall not of
itself create contract rights.








5




 




(c)

Any action taken by any committee of the Board of Directors shall promptly be
recorded in the minutes and filed with the Secretary.

ARTICLE IV
Officers

4.1.

Designation.  The officers of the Company shall consist of a Chairman of the
Board, Chief Executive Officer, President, Chief Operating Officer, Secretary,
Chief Financial Officer, Treasurer, Controller and such Executive, Senior or
other Vice Presidents, Assistant Secretaries, Assistant Treasurers, Assistant
Controllers and other officers as may be elected or appointed by the Board of
Directors from time to time.  Any number of offices may be held by the same
person.  The Chairman of the Board may also serve as the Chief Executive
Officer.  The Chairman of the Board shall be chosen from the directors.  All
officers chosen by the Board of Directors shall each have such powers and duties
as generally pertain to their respective stockholders and of the Board of
Directors.

4.2.

Election and Term of Office.  The elected officers of the Company shall be
elected annually by the Board of Directors at the regular meeting of the Board
of Directors held at the time of each annual meeting of the stockholders.  If
the election of officers shall not be held at such meeting, such election shall
be held as soon thereafter as convenient.  Subject to Paragraph 4.17 of these
Bylaws, each officer shall hold office until such officer’s successor shall have
been duly elected and shall have qualified or until such officer’s death or
until such officer shall resign.

4.3.

Chairman of the Board.  The Chairman of the Board shall be the Chief Executive
Officer of the Company and shall preside at all meetings of the stockholders and
of the Board of Directors.  Except where by law the signature of the President
is required, the Chairman of the Board shall possess the same power as the
President to sign all contracts, certificates and other instruments of the
Company which may be authorized by the Board of Directors.  The Chairman of the
Board shall also perform such other duties and may exercise such other powers as
from time to time may be assigned to him by these Bylaws or by the Board of
Directors.  In the absence or incapacity to act of the President, the Chairman
of the Board shall serve as acting President, and when so acting, shall have all
the powers of and be subject to the restrictions of such office.

4.4.

Chief Executive Officer.  The Chief Executive Officer shall be responsible for
the general management of the affairs of the Company and shall perform all
duties incidental to the Chief Executive Officer’s office which may be required
by law and all such other duties as are properly required of him by the Board of
Directors.  The Chief Executive Officer shall see that all orders and
resolutions of the Board of Directors and of any committee thereof are carried
into effect.

4.5.

President.  The President shall be the Chief Operating Officer of the Company
and shall have general supervision and control of the business, affairs and
properties of the Company and its general officers, and shall see that all
orders and resolutions of the Board of Directors are carried into effect.  He
shall have the power to appoint and remove all subordinate officers, agents and
employees, except those elected or appointed by the Board of Directors, and
shall execute all bonds, mortgages, contracts and other instruments of the
Company requiring a seal, under the seal of the Company, except where required
or permitted by law to be otherwise signed and executed and except that the
other officers of the Company may sign and execute documents when so authorized
by these Bylaws, the Board of Directors or the President.  The President shall
also perform such other duties and may exercise such other powers as from time
to time may be assigned to him by these Bylaws or by the Board of Directors.  In
the incapacity to act of the Chairman of the Board, the President shall serve as
acting Chairman of the Board, and when so acting, shall have all the powers of
and be subject to the restrictions of such office.

4.6.

Chief Operating Officer.  As the Chief Operating Officer, the President shall
have general charge and supervision of the day to day operations of the Company
(subject to the direction of the Board of Directors), and, in general, shall
perform such other duties as are incident to the office of a chief operating
officer of a corporation, including those duties customarily performed by
persons occupying such office, and shall perform such other duties as, from time
to time, may be assigned to him by the Board of Directors.








6




Bylaws of Marshall Acquisition Company, Inc. v1.doc




4.7.

Vice President.  The Board of Directors may appoint such Vice Presidents as may
be recommended by the President or as the directors deem necessary or
appropriate.  Vice Presidents may be designated as Senior Vice Presidents,
Executive Vice Presidents or some other designation as the Board of Directors
deems appropriate (each a “Vice President”).  Each Vice President shall perform
such duties as the Board of Directors may from time to time prescribe and have
such other powers as the President may from time to time prescribe.

4.8.

Chief Financial Officer.  The Chief Financial Officer shall be the chief
accounting officer of the Company and shall have general charge and supervision
of the day to day financial operations of the Company (subject to the direction
of the Board of Directors), and, in general, shall perform such other duties as
are incident to the office of a chief financial officer of a corporation,
including those duties customarily performed by persons occupying such office,
and shall perform such other duties as, from time to time, may be assigned to
him by the Board of Directors or the Audit Committee.

4.9.

Secretary.  The Secretary shall attend the meetings of the Board of Directors
and all meetings of stockholders and record the proceedings thereof in a book or
books to be kept for that purpose; the Secretary shall also perform like duties
for the standing committees when required.  The Secretary shall give, or cause
to be given, notice of all meetings of the stockholders and special meetings of
the Board of Directors, and shall perform such other duties as may be prescribed
by the Board of Directors or President, under whose supervision he shall be.  If
the Secretary shall be unable or shall refuse to cause to be given notice of all
meetings of the stockholders and special meetings of the Board of Directors, and
if there be no Assistant Secretary, then the Chairman of the Board may choose
another officer to cause such notice to be given.  The Secretary shall have
custody of the seal of the Company and the Secretary or any Assistant Secretary,
if there be one, shall have authority to affix the same to any instrument
requiring it and when so affixed, it may be attested by the signature of the
Secretary or by the signature of any such Assistant Secretary.  The Board of
Directors may give general authority to any other officer to affix the seal of
the Company and to attest the affixing by his signature.  The Secretary shall
see that all books, reports, statements, certificates and other documents and
records required by law to be kept or filed are properly kept or filed, as the
case may be.

4.10.

Treasurer.  The Treasurer shall have the custody of the Company’s funds and
securities and shall keep full and accurate accounts of receipt and
disbursements in books belonging to the Company and shall deposit all moneys and
other valuable effects in the name and to the credit of the Company in such
depositories as may be designated by the Chief Financial Officer or the Board of
Directors.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Chief Financial Officer or the Board of Directors, taking proper
vouchers for such disbursements, and shall render to the Chairman of the Board
and the Board of Directors, at its regular meeting, or when the Board of
Directors so requires, an account of all his transactions as Treasurer and of
the liquidity of the Company.  If required by the Board of Directors, the
Treasurer shall give the Company a bond in such sum and with such surety or
sureties as shall be satisfactory to the Board of Directors for the faithful
performance of the duties of his office and for the restoration to the Company,
in case of his death, resignation, retirement or removal from office, of all
books papers, vouchers, money and other property of whatever kind in his
possession or under his control belonging to the Company.

4.11.

Controller.  The Controller, if there is one, shall maintain records of all
assets, liabilities, and transactions of the Company and shall be responsible
for the design, installation and maintenance of accounting and cost control
systems and procedures for the Company and shall perform such other duties and
have such other powers as from time to time may be assigned to him by the Chief
Financial Officer, Board of Directors or the Audit Committee.

4.12.

Assistant Secretaries.  Except as may be otherwise provided in these Bylaws,
Assistant Secretaries, if there be any, shall perform such duties and have such
powers as from time to time may be assigned to them by the Board of Directors,
the President, any Vice President, or the Secretary, and in the absence of the
Secretary or in the event of his disability or refusal to act, shall perform the
duties of the Secretary, and when so acting, shall have all the powers of and be
subject to all the restrictions upon the Secretary.







7




Bylaws of Marshall Acquisition Company, Inc. v1.doc




4.13.

Assistant Treasurers.  Assistant Treasurers, if there be any, shall perform such
duties and have such powers as from time to time may be assigned to them by the
Board of Directors, the President or the Treasurer, and in the absence of the
Treasurer or in the event of his disability or refusal to act, shall perform the
duties of the Treasurer, and when so acting, shall have all the powers of and be
subject to all the restrictions upon the Treasurer.  If required by the Board of
Directors, an Assistant Treasurer shall give the Company a bond in such sum and
with such surety or sureties as shall be satisfactory to the Board of Directors
for the faithful performance of the duties of his office and for the restoration
to the Company, in case of his death, resignation, retirement or removal from
office, of all books, papers, vouchers, money and other property of whatever
kind in his possession or under his control belonging to the Company.

4.14.

Assistant Controllers.  Except as may be otherwise provided in these Bylaws,
Assistant Controllers, if there be any, shall perform such duties and have such
powers as from time to time may be assigned to them by the Board of Directors,
the President, any Vice President, or the Controller, and in the absence of the
Controller or in the event of his disability or refusal to act, shall perform
the duties of the Controller, and when so acting, shall have all the powers of
and be subject to all the restrictions upon the Controller.

4.15.

Other Officers.  Such other officers as the Board of Directors may choose shall
perform such duties and have such powers, subordinate to those powers
specifically delegated to certain officer in these Bylaws, as from time to time
may be assigned to them by the Board of Directors.  The President of the Company
shall have the power to choose such other officers and to prescribe their
respective duties and powers, subject to control by the Board of Directors.

4.16.

Vacancies.  Whenever any vacancies shall occur in any office by death,
resignation, increase in the number of offices of the Company, or otherwise, the
same shall be filled by the Board of Directors (or the President, in accordance
with Paragraph 4.3 of these Bylaws, subject to control by the Board of
Directors), and the officer so appointed shall hold office until such officer’s
successor is elected or appointed in accordance with these Bylaws or until his
earlier death, resignation or removal.

4.17.

Removal.  Any officer or agent of the Company may be removed by the Board of
Directors whenever in its judgment the best interests of the Company will be
served thereby, but such removal shall be without prejudice to the contract
rights, if any,of the person so removed.  Election or appointment of an officer
or agent shall not of itself create contract rights.

4.18.

Action with Respect to Securities of Other Corporations.  Unless otherwise
directed by the Board of Directors, the Chairman of the Board, the Chief
Executive Officer, the President, any Vice President and the Treasurer of the
Company shall each have power to vote and otherwise act on behalf of the
Company, in person or by proxy, at any meeting of security holders of or with
respect to any action of security holders of any other corporation in which the
Company may hold securities and otherwise to exercise any and all rights and
powers which the Company may possess by reason of its ownership of securities in
such other corporation.

ARTICLE V
Capital Stock

5.1.

Certificates for Shares.  The certificates for shares of the capital stock of
the Company shall be in such form as may be approved by the Board of Directors
from time to time.  The Company shall deliver one or more certificates to each
of the Company’s stockholders, which shall represent the number of shares to
which such stockholder is entitled.  Certificates shall be signed by the
Chairman of the Board, the President or a Vice President and either the
Secretary or an Assistant Secretary, and may bear the seal of the Company or a
facsimile thereof.  The signatures of such officers upon a certificate may be
facsimiles.  The stock record books and the blank stock certificates shall be
kept by the Secretary, or at the office of such transfer agent or transfer
agents as the Board of Directors may from time to time by resolution determine.
 In case any officer who has signed or whose facsimile signature has been placed
upon such certificate shall have ceased to be such officer before such
certificate is issued, it may be issued by the Company with the same effect as
if such person were such officer at the date of its issuance.

 




8




Bylaws of Marshall Acquisition Company, Inc. v1.doc




5.2.

Multiple Classes of Stock.  As the Company is authorized to issue more than one
class of capital stock and more than one series of preferred stock, a statement
of the powers, designations, preferences and relative, participating, optional
or other special rights of each class of stock or series thereof and the
qualification, limitations or restrictions of such preferences and/or rights
shall be set forth in full or summarized on the face or back of each of the
certificates the Company issues to represent such class or series of stock;
provided that, to the extent allowed by law, in lieu of such statement, the face
or back of such certificates may state that the Company will furnish a copy of
such statement without charge to each requesting stockholder.

5.3.

Transfer of Shares.  The shares of stock of the Company shall be transferable
only on the books of the Company by the holders thereof in person or by their
duly authorized attorneys or legal representatives upon surrender and
cancellation of certificates for a like number of shares.

5.4.

Ownership of Shares.  As the Company is entitled to treat the holder of record
of any share or shares of capital stock as the holder in fact thereof under
Paragraph 2.5 hereof, the Company shall not be bound to recognize any equitable
or other claim to or interest in such share or shares on the part of any other
person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the laws of the State of Nevada.

5.5.

Regulations Regarding Certificates.  The Board of Directors shall have the power
and authority to make all such rules and regulations as they may deem expedient
concerning the issue, transfer and registration or the replacement of
certificates for shares of capital stock of the Company.

5.6.

Lost or Destroyed Certificates.  The Board of Directors may determine the
conditions upon which a new certificate representing shares of the capital stock
of the Company may be issued in place of a certificate which is alleged to have
been lost, stolen or destroyed; and may, in its discretion, require the owner of
such certificate or his legal representative to give bond, with sufficient
surety, to indemnify the Company and each transfer agent and registrar against
any and all losses or claims that may arise by reason of the issue of a new
certificate in the place of the one so lost, stolen or destroyed.

ARTICLE VI
Indemnification

6.1.

General.  The Company shall indemnify its directors, officers, employees, agents
and others as provided in the Articles of Incorporation.  

6.2.

Request for Indemnification.  A party requesting indemnification (the
“Indemnitee”) shall submit notice of such request in writing to the Secretary of
the Company.  Such notice of request for indemnification shall contain
sufficient information to reasonably inform the Company about the nature and
extent of the indemnification or advance sought by the Indemnitee.  The
Secretary shall promptly advise the Board of Directors of any such request.

6.3.

Extension of Rights.  No amendment, alteration or repeal of this Article VI or
any provision hereof shall be effective as to any Indemnitee for acts, events
and circumstances that occurred, in whole or in part, before such amendment,
alteration or repeal.  The provisions of this Article VI shall continue as to an
Indemnitee whose Corporate Status has ceased for any reason and shall inure to
the benefit of his heirs, executors and administrators.  Neither the provisions
of this Article VI nor those of any agreement to which the Company is a party
shall be deemed to preclude the indemnification of any person who is not
specified in this Article VI as having the right to receive indemnification or
is not a party to any such agreement, but whom the Company has the power or
obligation to indemnify under the provisions of the NRS.

6.4.

Insurance and Subrogation.  The Company shall not be liable under the Articles
of Incorporation or this Article VI to make any payment of amounts otherwise
indemnifiable hereunder if, but only to the extent that, the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.  In the event of any payment hereunder, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of the Indemnitee, who shall execute all papers required and take all action
reasonably requested by the Company to secure such rights, including execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights.








9







 

6.5.

Severability.  If any provision or provisions of this Article VI shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby; and, to the fullest extent possible, the
provisions of this Article VI shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

6.6.

Notices.  Promptly after receipt by the Indemnitee of notice of the commencement
of any action, suit or proceeding, the Indemnitee shall, if he anticipates or
contemplates making a claim for expenses or an advance pursuant to the terms of
the Articles of Incorporation and this Article VI, notify the Company of the
commencement of such action, suit or proceeding; provided, however, that any
delay in so notifying the Company shall not constitute a waiver or release by
the Indemnitee of rights hereunder and that any omission by the Indemnitee to so
notify the Company shall not relieve the Company from any liability that it may
have to the Indemnitee otherwise than under the Articles of Incorporation or
this Article VI.  Any communication required or permitted to the Company shall
be addressed to the Secretary and any such communication to the Indemnitee shall
be addressed to the Indemnitee’s address as shown on the Company’s records
unless he specifies otherwise and shall be personally delivered or delivered by
overnight mail delivery.  Any such notice shall be effective upon receipt.

6.7.

Contractual Rights.  The right to be indemnified or to the advancement or
reimbursement of expenses (a) is a contract right based upon good and valuable
consideration, pursuant to which the Indemnitee may sue as if these provisions
were set forth in a separate written contract between the Indemnitee and the
Company, (b) is and is intended to be retroactive and shall be available as to
events occurring prior to the adoption of these provisions, and (c) shall
continue after any rescission or restrictive modification of such provisions as
to events occurring prior thereto.

ARTICLE VII
Miscellaneous Provisions

7.1.Bylaw Amendments.  These Bylaws may be amended as provided in the Articles
of Incorporation.

7.2.

Books and Records.  The Company shall keep books and records of account and
shall keep minutes of the proceedings of its stockholders, its Board of
Directors and each committee of its Board of Directors.

7.3.

Notices; Waiver of Notice.  Whenever any notice is required to be given to any
stockholder, director or committee member under the provisions of the NRS, the
Articles of Incorporation or these Bylaws, said notice shall be deemed to be
sufficient if given by deposit of the same in the United States mail, with
postage paid thereon, addressed to the person entitled thereto at his address as
it appears on the records of the Company, and such notice shall be deemed to
have been given on the day of such mailing.

Whenever any notice is required to be given to any stockholder, director or
committee member under the provisions of the NRS, the Articles of Incorporation
or these Bylaws, a waiver thereof in writing signed by the person or persons
entitled to such notice, whether before or after the time stated therein, shall
be equivalent to the giving of such notice.  Attendance of a person at a meeting
shall constitute a waiver of notice of such meeting, except when the person
attends a meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is no lawfully
called or convened.

7.4.

Resignations.  Any director or officer may resign at any time.  Such
resignations shall be made in writing and shall take effect at the time
specified therein, or, if no time be specified, at the time of its receipt by
the President or the Secretary.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the resignation.

7.5.

Seal.  The seal of the Company shall be in such form as the Board of Directors
may adopt.








10




 




7.6.

Fiscal Year.  The fiscal year of the Company shall be as provided by a
resolution adopted by the Board of Directors.

7.7.

Facsimile Signatures.  In addition to the provisions for the use of facsimile
signatures elsewhere specifically authorized in these Bylaws, facsimile
signatures of any director or officer of the Company may be used whenever and as
authorized by the Board of Directors.

7.8.

Reliance upon Books, Reports and Records.  Each director and each member of any
committee designated by the Board of Directors shall, in the performance of his
duties, be fully protected in relying in good faith upon the books of account or
reports made to the Company by any of its officers, or by an independent
certified public accountant, or by an appraiser selected with reasonable care by
the Board of Directors or by any such committee, or in relying in good faith
upon other records of the Company.

ARTICLE VIII
Adoption of Bylaws

8.1.

Adoption.  These Bylaws were adopted by the Board of Directors as of _______,
2009.








11




 




ATTACHMENT D

SETTLEMENT AGREEMENT




SETTLEMENT

THIS AGREEMENT is made this ____ day of April, 2009, by and between
___________________ (the “Undersigned”) and HUMAN BIOSYSTEMS, a California
corporation (the “Company”).

WHEREAS, on April ___, 2009, the Company, Human BioSystems Acquisition Company,
and San West, Inc. have executed that certain Plan and Agreement of Triangular
Merger Between Human BioSystems, Human BioSystems Acquisition Company and San
West, Inc. (the “Plan of Merger”) to which reference is hereby made and which
Plan of Merger is expressly incorporated herein by reference for all purposes;
and

WHEREAS, before the Plan of Merger can become effective (the “Effective Date” as
defined in the Plan of Merger), the Company must make arrangements to satisfy
certain of its creditors as described in the Plan of Merger; and

WHEREAS, the Undersigned and the Company desire to execute this Agreement
pursuant to the Plan of Merger;

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants, the parties agree as follows:

1.

Settlement.  Upon the Effective Date of the Plan of Merger, and as a result of
the mutual covenants and considerations contained herein, the Undersigned,
individually and for its assigns, predecessors, successors, joint venturers,
heirs, executors, administrators, personal representatives, and trustees, and
any other person at interest therewith, does hereby agree to accept $__________
in full and final payment of all sums owing to the Undersigned by the Company
(the “Indebtedness”).  It is agreed that that the Undersigned will accept
payment of the Indebtedness upon the payment by the Company to the Undersigned
and other designated creditors of the Company in such manner whereby each will
receive, pro rata, 20 percent of the net income of the Company (as hereinafter
defined) and 30 percent of any newly invested capital in the Company until the
Undersigned and such creditors have been paid in full.

As used herein, the “net income of the Company” shall mean for any period, gross
revenues and other proper income credits, less all proper income charges,
including taxes on income, of the Company for such period, all determined in
accordance with GAAP (hereinafter defined), provided that (i) there shall not be
included in such revenues (1) any gains resulting from any write-up of assets,
(2) any proceeds of any life insurance policy or (3) any gain which is
classified as “extraordinary” in accordance with GAAP, and (ii) capital gains
may be included in such revenues only to the extent of capital losses.

As used herein, “GAAP” shall mean generally accepted accounting principles as
set forth in the opinions, statements and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
Financial Accounting Standards Board and such other persons who shall be
approved by a significant segment of the accounting profession and concurred in
by the independent public accountants certifying any financial statements of the
Company.

2.

Release of the Company.  Upon payment in full of the Indebtedness, the
Undersigned without any further action shall be deemed to have released and
forever discharged the Company, its assigns, predecessors, successors, joint
venturers, personal representatives, stockholders, officers, directors,
employees, underwriters, attorneys, and trustees, and any other person at
interest therewith, from and against any and all claims, demands, debts,
interest, expenses, dues, liens, liabilities, causes of action including court
costs or attorneys’ fees, or any other form of compensation, it may now own or
hereafter acquire against the Company, whether statutory, in contract, in tort,
either at law or in equity, including quantum meruit, as well as any other kind
or character of action on account of, growing out of, relating to or concerning,
whether directly or indirectly, the Indebtedness, any other instrument,





1

 




agreement or transaction, whether written or oral, in connection with the
Indebtedness, or any other transaction or occurrence of any nature whatsoever
occurring before the execution of this Agreement.  Provided, however, if the
Company does not pay in full the Indebtedness, then the release by the
Undersigned shall be null and void and of no force or effect.

3.

Acknowledgment by the Undersigned.  The Undersigned acknowledges and agrees that
upon the payment in full of the Indebtedness, the release and discharge set
forth above is a general release.  The Undersigned further agrees that it will
accept the payment of the Indebtedness as a complete compromise of matters
involving disputed issues of law and fact.  The Undersigned further acknowledges
that the general release set forth hereinabove shall be given voluntarily, based
solely upon the judgment of the Undersigned formed after consultation with its
attorney, and is not based upon any representations or statements of any kind or
nature whatsoever made by or on behalf of the Company as to the liability, if
any, of the Company, or the value of the Indebtedness or any other matter
relating thereto.  Additionally, the Undersigned expressly states and
acknowledges that no promise, agreement, or representation, other than those
expressed herein, have been made by the Company to the Undersigned or its
attorney in order to induce the execution of this Agreement.

4.

General Release of the Undersigned.  As a result of the mutual covenants and
considerations contained herein, the Company, individually and for its assigns,
predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors employees, underwriters, attorneys, and
trustees, and any other person at interest therewith, hereby releases and
forever discharges the Undersigned, its partners, employees, assigns,
predecessors, successors, joint venturers, heirs, executors, administrators,
personal representatives, and trustees, and any other person at interest
therewith, from and against any and all claims, demands, debts, interest,
expenses, dues, liens, liabilities, causes of action including court costs or
attorneys’ fees, or any other form of compensation, they may now own or
hereafter acquire against the Undersigned, whether statutory, in contract, in
tort, either at law or in equity, including quantum meruit, as well as any other
kind or character of action on account of, growing out of, relating to or
concerning, whether directly or indirectly, the Indebtedness, any other
instrument, agreement or transaction, whether written or oral, in connection
with the Indebtedness, or any other transaction or occurrence of any nature
whatsoever occurring before the execution of this Agreement.

5.

Acknowledgment by the Company.  The Company acknowledges and agrees that the
release and discharge set forth above is a general release.  The Company further
agrees that the payment of the Indebtedness specified herein is as a complete
compromise of matters involving disputed issues of law and fact.  The Company
further acknowledges that the general release set forth herein above is given
voluntarily, based solely upon the judgment of the Company formed after
consultation with its attorney, and is not based upon any representations or
statements of any kind or nature whatsoever made by or on behalf of the
Undersigned as to the liability, if any, of the Company, or the value of the
Indebtedness or any other matter relating thereto.  Additionally, the Company
expressly states and acknowledges that no promise, agreement, or representation,
other than those expressed herein, have been made by the Undersigned to the
Company or their attorney in order to induce the execution of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.





____________________________

HUMAN BIOSYSTEMS










By

    Harry Masuda, President





2

 
















ATTACHMENT E

PROPERTIES TO BE SOLD

 

Named Parties:

Harry Masuda, Paul Okimoto, David Winter, Luis Toledo and/or Assigns




Property Description:

1.

All patents, rights, know how, data, technical papers including other
intellectual assets, or any hard assets relating to work done at Human
BioSystems prior to merger such as platelets, organ, cell and tissue
preservation. The following table defines the patents issued, expired and in
process which is part of the property to be sold:

Patent #

Description

6413713

Methods and Apparatus for Preserving Biological Materials

6828090

Compositions, Methods and Apparatuses for Preserving Platelets

7202020

Compositions, Methods and Apparatuses for Preserving Platelets

7083910

Preservation of Blood Cells

7029839

Methods and Solutions for Storing Donor Organs




There are numerous other patents granted in other countries and patents in
process which are included as property.




2.

Share certificate in Environmental BioMass Energy (EBE) owned by Human
BioSystems.




Consideration:

The Named Parties and/or their Assigns will assume the liabilities defined
below:

1.

$411,554 of liability (wages) owed to related parties in USA

2.

$136,262.80 of liability (wages) owed to related parties in Russia




Total liabilities assumed is $547,816.80

(The liabilities are current to December 31, 2008. Current numbers through March
31, 2009 to be provided)














Schedule 13(c)

Violations of Various Documents

None.










Schedule 13(g)

States in which San West is Qualified to do Business

California.










Schedule 13(j)

Change in Present Status

None.













Schedule 13(k)

Tax Return Deficiencies

None.













Schedule 13(l)

Litigation

None.













Schedule 13(m)

Material Violations

None.





 




Schedule 13(n)

Defaults

None.













Schedule 13(o)

Failure to have all Permits and Approvals

None.

 







Schedule 13(p)

Properties

None.










Schedule 13(q)

Patents and Trademarks

None.













Schedule 13(r)

Compliance with Environmental Laws

None.










Schedule 13(s)

Absence of Certain Changes or Events

None.







Schedule 13(v)

Employment Contracts

None.









